 

 

 

 

 

—

 

 

 

 

{67 PagelD 1
FOR THE NORTHERN DISTRICT O ve cates

Kye?

 

Case 4:21-cv.00 NE EBD STATES DISTRICT, ee

  

Sene Ser Ti Tien

Plaintiff

 

4-21CV-718 0

v
Civil Action No.

LowiS De Day Cormaske Gener

ota ees. Sees Pospa\ Secu [Ce
(Souttecn Prev) Percy.
COMPLAINT

See. Vee Vang Q&r dre 1B Sper he complants,

 

 

Wan fe? Ae Wan e- Taian

—y\ Ue a! SK wet Re Pr

UW Veresgen® Shu can DTW een Keern, Candy, WS of tae VM, , . CF
De, Ade Qeos COX?) COnadten “7D WOOL Hgag Rost DOS Pe Aivwree jontelye, &
(TRAIL Harricen, Ao I, Ceenk Granr Pm

=

deAindun's'. “poss, A Le anne. Farety Po Lonisa Gen a, Carles n CAgs 5 Cheb
Chee SH. (Pe don pL “AR wy AL Gas ea Cdk, Carling \ ae
Pesera Nesconde, Cle Unin Regeesenbaee

 

 

 

* Atiach additional pages as needed.

 

 

 

Date Ol| 03 | eV
Signature Q, pi A Qadea
Print Name bees See JT, OU
Address Co Pt )2Yy

 

City, State, Zip Stat iow. TexAS "53,14. — o1QY

?

Telephone (Qy 6) NG od |
NO”

 
Qegt Poas\ bo laa
‘Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 20f67 PagelD.2

eerrtys Byrne Conrarard hel lass rent Peta Liakeo ) Ano AS Ee mf Ae hn,
Ara A vece es Contrada © Oy. Tangent uitdn kre Po Sa
FROWN GT yagpe WW MOOV TAY Wace Mens HBrs Upp Uoere_
che eae Reyes 0 & arhmest HY. years ike AA of WS
Cn ee TERMED 1S Cir the Qpkre, monty MeO, EL
CApensey BAO fre omy cE dk Crom beds lea BEE “he RelA

TV was On, yA 1 Lahecin Kas Oona Corpor 256, coe, @O per Weer “LyYre> |

Q A . - . , i

VRAING fe ¢ ears Deh POE O f Hen W van's Pela ;ahen aA
ASR RPA NOE te Paton Lanse med aver rege
2 SE An dba winds
“Yexele +o IXY dow se C68 UO

Q yeas, Me Look |
dias, of reavirs, ns Goats | Fev Ga Notre
MS By Dea ve - nc
to a DRS Ahern MO PON eno perdteum
Q Same lyot>, To Wad de eyegse ats 6
me * \ Tr | AG Cxea sey, Ceibs ’ DEY, PYVO atu NIMES
doen, Ae pe erytan bo% i Wr DL <s& he |
he oO : FE W9 Ae Ce |
! i ‘ cf CE Ce Gg cals wi fo. - ,
4 RSH OM Ce. L8G Gen Step By— Sheg WSuXediorts (see. enclosyre) OF
AOS MO LO GOS | ALE |
an . v Ling re WWLE | Mote feo Q oStyynstery Af ke okey yeN “Vie. f
PAO DCE TKS Se. oS ON A % 4 - :
Leo tna ey, Le eNO NE Oar 5 Out of Scheu te vee He prhsco
Say PRE Wade Aye Nu a c

| eS der MS hivection Shoo Ar
wr Ae LAS 4 90 | rey, SG Lede law — CO Weetiory choy rey
SMM PME Oo Lee ee NY CEE OE MM AE htt
VEIT TS OAR AY of Reena, whilin 15 AgnMat Hh L@bor laws
[Ne i Pe Vong Lt aunoier QTE Po Shast tt Green fet Gre
Ire heey F ws pecans, Cshec513) Welles OG gy ewaees ak of
ave PEN Be WAT De fone Xd piherent 6 ates MWY A “eM een
a of Lavoe & jars 5 ~ op ope / i os |
Yu ’ . | elerions Sor Ate. peor ote Pro rey) OM LRemeg
0 e Nhe eo St OffRiee SS 5 Now hax & Cx a ex! h
neo AS Pho “He oe Gea ok Cirer
ON-© ° Thy ere Oered +o Pay Ay. rere. |
40 us fede . o y eae
hy a deden Coe of Bur

| | Chacha i Uesatty Are
Oe) BS Ho ee -PEy WR EO Wye, Chew } ge dere ey Oaoseos
Pee
FORK <Dogument reed nsigeler Pag Iao7 APaQelD BL haxe
YX te oe ve fre Pack pay Poe- Myself ®Y% Goo oo Pls

a my Oe Rr e fo +hraste~ iS 43, 000 Oe. lor schedule.
oe eNO tea mine, TOA ag thy” Keg
Saat Trey Gre. LoS On t {

 

Ake. POSSE 1-WADOEL

 

Cy ‘y KS AQ SQV Sand a Wey 3 QS ken 4 be treaty vw nA
BORA CIN GAG Big Hr goSiel Secure, LMR AE, Latha 4S the
NN ar
Neer In nas Ror bagpnedls Ore Beshrerts have loop

ay J ONDS wo Re eemoleo 97a SE & +e Us “y. rey
AARON Me AS UMaS POSTS ra mony,

; Doe tC Ane. la St QA NO 3 S yeees ROW AWS Case has AD \—
aN > | 2 ede ‘ r i
S) ee ele ,) Sean My hx) hans \p Cynyg ny Abe Sens Hr ye
ORF, MD, Orancdent
perkay heey

BS WEN SS MY Reborn t, Bu also my
Ded o. WR ayy Se eee ab onl oe ‘ |

Soe job Jearear T baw deve

wy Kele Lie Lee nya ; 29

ve Le _ WOMENS Cop ren IA Some Loa, Shee |

7 . 2 Nex. \A81 Ro LAC ind: Cra Are. mM 4944 By / :

Mors § a a, 5 2) :

a _ noni do Of frose Were QYPE erent pos A,
Tr +s “ ne “> &> § pe f !

Sn cyedoe lL. ele |
bon amv Ye. Chee one t Stey_ acs Wee PY Wes Wome.
CAssger to my fe, cy

P\e | OH. fot iGo,
L lesse » lene. L ook. Who 4h Cas. OW) See foc
eth

brpre-kesstonal Pro hat ca Sse. Jo Wes Try Ly treads,
‘oo. " — NO
Byer ese 4 ROS, poms, GRO TAL ConS} Dero Hon Of Phe
(Peery WON? 42 Gr Ravn, Ddprecicduan|

J Wen yon Desh Talia AYoT33- 25y |
m ID 4
f67 Page
Page 40
Document 1. Filed 06/03/21
- P
*21-cv-00718-0-B
Case 4:21-cv

 

¥ Commission (EEOC or
2019005244 (Og

~

» IN its discye

Servi I
Mplainant filed a plaint allegin
ty and ge (50) When:

Ll. Ona daily basis Since September 2016, the Post rege Operations Manager (POOM) and
“her Postmaster (py 1) did not &commodate Complainant's Medica] Testrictions In regard
‘to work hours;

of disabj}j

ao

“enp dew

Siete, TK |
* LY ] bv 4 ¢ 1
PagelD 5
, age 5 of 67

BP Document1 Filed 06/03/21 Pag

:21-cv-00718-O- |

Case 4:21-cv.

(eng a

 

~ 2019, PM, POOM, and Maina
4.-On Apri] 23,2018, POOM questioned Complainant's integrity: ce
5. -.On April 23.and August 24, 2018, POOM and PM1 ‘accused Complainant of wrongdoing:
0. In emails dated June 11, August 21, September 4, 2018, and again on February 5, 2019,

9. ‘On August.7, 2018, PM 1 talked Regatively about Complainant’. work performance; and’
10, On October: 1, 2018, pay j i
assignment had been ab

 

Complainant sign Paperwork allowing .the Agency ‘to recover OOS pay she had
Previously received: ©

12, On January &, 2019, Complainant Cecame aware that the Payroll Office had Processed an’
. [ . '

Amproper payro] deduction in the amount of $155.28 from her then current Paycheck:
and

13. On February 22, 2019, Complainant became aWare that she had improperly been charged ~ -
Ours of leave without Pay for hours she had actually worked.

¢ * 4 oO i
cay ME 3 7Mo mw
fi “ ( . i i.
See Tyre, JP
“L6eT<

Wo TRASH
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 6of67 PagelD 6

Jennifer T Julian
PO Sox 124
Scotland, TX 76378-0424

April 14, 2024
>

Postmaster General DeJoy
475 Enfant Plaza Room 4012
Washingion DC 20260-2200

Honorable Postmaster DeJoy:

itis with great sadness in my heart, that | am even having fo address this demeaning situation

much harassment, retaliation and discrimination against me.

The No Fear Act, the Zero Tolerance policy, the Whistleblower Act and the Social Media Act
were not adhered to for the last 4 and 1/2 years by the Postal Service as evidence that | had
presented to them over these last few years.

The MPOO, Mr Sid Winn, made Ht his choice to be sure that the managers he had uncer him,
carried out these malicious acts against me.

The Final Agency Decision (FAD) adniits that | was retaliated against, discriminated against,
harassed and mistreated by the Postal Service and its managers, BUT had no comparator in my
office to compare me with. This would be impossible since | am the only NTFT Clerk assigned
to this office during POST Plan. This has not only affected my career but also my family and my
health, not to mention my mental well being. | have 1712 medical documentations and Doctors
notes to back this up for the last 4 1/2 years. | have been with the Postal Service in some
position since 1986, as a Casual Clerk, HOR Driver, City Carrier, PMR, PTF Clerk, OIC of
offices, Supervisor of a Level 22 office and Postmaster for 12 plus years. | was also Business
Connect Coordinator for the Southern Area, Ft Worth District, and brought the FTW District to
the # 1 Spot in the Nation in @ period of 8 months. | received numerous awards and notoriety
throughout the Southern Area for a job well done. | have always given 100% of myself to the
Postal Service and am highly respected and regarded throughout the Area.

When | was supervising at Stephenville PO, Mr. Winn achieved the MP OO position — not pust
as a fil-in. He came the next day to Stephenville and removed me fram that temporary position
and sent me back to Scotland. | asked why, was | nat doing a good job? He replied, “because |
car’. He put in a lady that drove twice as far, thus doubling travel costs for the Postal Service.
However, he later stated during the IMIP that was conducted by all his “friends: within the Post
Office, he stated that details only jast 90 days and | had gone over that timeframe. This makes
no sense because LOT'S of people stay on these details for years.

Then along came Post Plan 2016. | personally chose to remain in my home office as the NTFT
Clerk until] vacate the position: die, resign, promote or retire. {| did this because | had the
biggest Town Hail meeting in the nation for small town USA, about 125 attended — from a
population of 400 residents. The customers made the choice for me. it just so happens that my
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 7of67 PagelD 7

a

harasser was the man who ran that meeting, was MPOO2, Mr Sid Winn, FTW District — my
Boss. tle was only a Postmaster back then. After that day he never treated me the same.

He came to my office and accused me of being a drunk. (See email documentation) He told me
he was not going to change the schedules because it did not matter. He was acceptable of the
social media messaging one of my customers by the EX Postmaster and her clerk, after hours,
at a questionable place. He would send a clerk 62 miles round trip, to cut me out of 15 minutes
during lunch - to get change for my office. It was 10 miles round trip for me. Blatant
discrimination went on daily.

He sent a certified letter abolishing my position as a NTFT clerk in Scotland, which was against
2016 Post Pian contract, then 60 days or so later verbally said to ignore that letter. It was just a
threat and harassment tactic to try to get me to leave the position so that he could reduce the
office hours.

I have filed for the OOS pay that is owed to me because the Judicial Judge out of Virginia and
the Head of Labor Relations out of Tampa, FL both decided that the PO did not have a case
against me. They were ordered to pay back the money that they had illegally withheld from my
pay check.

As a matter of fact, they even garnished my wage, originally, without even issuing a letter of
demand to me, which is against the labor laws.

Postmasters were fired and/or dernoted because of the harassment they dished out to me — but
they were doing his bidding.

My Atforneys, Pines Federal, sent a rebuttal/reconsideration to the Office of Feceral Operations
that they never acknowledged but just denied and stuck with the Postal Service and NEVER
even sent them a letter of the decision that they had rendered against my case. Even though
the afforneys were spot on with their discoveries that they presented.

| have an impeccable record with the Postal Service and did not deserve any of this
mistreatment. | am sending you all this information and documentation for you to review in
depth and see how | was mistreated by Postal Managernent.

it has caused me maior health issues, that have affected me for a lifetime,

Please, please, look into this case, before | have to file a Federal lawsuit for the OOS back pay
owed to me and compensatory damages for the harassment | have endured. it would be a
Class Action Lawsuit because it was against more than just me, during this Post Plan for RIF
Impacted Postmasters.

i have a name and aface. itis Jennifer T Julian of Scotland, TX. 76379

Jennifer T Jullan
EIN 02305416

940-733-2541
4 7 P m F P 7 P 8
. 8 of 6 agelD
18-O-BP Document 1 Filed 06/03/21 Page
. - - - - :
Case 4:21-cv-00

 

 

 

Complainant Jennifer Julian hereby files a request for Teconsideration of the EEOC’s
Office of Federal Operations’ (OFO) denial of her appeal in the aforementioned case,

ARGUMENT

1. Incident 1: Failure to Accommodate
"allure to Accommodate
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 9of67 PagelD9

r

1, 2016—-was to be allotted adequate time to perform her job duties within her restrictions on
standing and walking. Critically, Ms. Julian told PMI and POOM that the 15-minute time
restriction was unrealistic. [IR 238-39, 256-57, 277-78, 282-83 (See Ex. 2).

OFO then cited POOM’s statement that Ms. Julian never informed him that she had any
medical restrictions or that such restrictions were not being accommodated, citing IR 634-35;
OFO also cited that PMI stated that while Complainant had told her that she had medical
issues, Complainant did not provide her with documentation or request an accommodation, citing
IR 663-64, 681, 696.

In order to establish a prima facie claim of failure to accommodate, a complainant must
show that 1.) she has a disability, 2.) she is fully qualified and able to perform the essential
functions of her position with a reasonable accommodation, and that 3.) her employer failed to
_ reasonably accommodate her disability. See 42 U.S.C. § 12112. Items 1.) and 2.) are not in
dispute.

When requesting reasonable accommodation, an employee is not required to use the
"magic" words "reasonable accommodation.” Instead, the employee need only inform the
Agency that he or she needs an adjustment or change at work for a reason related to a medical
condition. See Triplett-Graham v. U.S. Postal Sery., EEOC Appeal No. 0120044720 (Feb. 24,
2006). The OFO also cited binding law that “[w]hen making an accommodation request, an
employee need not use the words ‘reasonable accommodation’ but should make clear that he
needs an adjustment or change at work for a reason related to a medical condition.” Alberto P.
v. Dep't of Health & Human Services., EEOC Appeal No. 0120152432 (Oct. 31, 2017)
(emphasis added). Most critically, when the agency has knowledge of facts and circumstances
that provide linkage between an employee's medical condition and workplace problems, it has an
obligation to investigate that linkage and provide any necessary accommodations. Hadley Guide
to Federal Sector Equal Employment Law and Practice: Failure to Request. Per Enforcement
Guidance: Reasonable Accommodation, at p. 8. "To request accommodation, an individual may
use 'plain English’ and need not mention the ADA or use the phrase ‘reasonable
accommodation.”. See Patterson v. Secretary of Air Force, EEOC No. 03970123 (1998).

Here, Ms. Julian informed the Agency that she needed an adjustment or change at work
for a reason related to a medical condition. She specifically toid POOM and PM1 that the new
15-minute time restriction that forced her to perform activities that were nearly all involving
standing and walking within 15 minutes was “unrealistic.” IR, p. 257 (See Ex. 2). Her
restrictions regarding standing and walking were in her Official Personnel File (OPF) as a
modified job assignment from September 26, 2002, which only allowed her to stand and/or walk
from 10 to 15 minutes per hour. IR, pp. 238, 277.

Thus, Ms. Julian “informed the Agency that she needed an adjustment or change at work
for a reason related to a medical condition” when she told her managers that standing and
walking at such a rushed pace was “unrealistic.” Given her statement, the Agency had
knowledge of facts and circumstances that provided a linkage between her medical condition and
workplace problems. The Agency had an obligation, then, to investigate the linkage and provide
any necessary accommodations. The Agency could have put two and two together: they could
have, and should have, understood the plain meaning of Ms. Julian’s statement that this specific
standing and walking work was “unrealistic” because it conflicted with her longstanding
documented medical restrictions concerning walking and standing.

Ms. Julian should not be penalized with an unfavorable Final Agency Decision (FAD)
simply because the EEOC investigator in this case did not properly ask questions to discern
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 10o0f67 PagelD 10

exactly how in-depth did Ms. Julian use language to request reasonable accommodation. More
importantly, the law clearly places the burden on an Agency to investigate reasonable
accommodations once a disabled employee has adequately put them on alert that they are
struggling in their job position due to medical restrictions, Ms. Julian had a long-standing
accommodation that the Agency violated, and Ms. Julian immediately proceeded to tell her
managers that it was “unrealistic” to work outside of that medical accommodation. That
evidence alone is sufficient to show that—given all of the circumstances, including the Agency’s
longstanding knowledge of her need for accommodations and limitations around walking and
standing—her statement that she could no longer perform walking and standing activities so
quickly because it was “unrealistic” was sufficient to trigger the Agency’s responsibility to
investigate accommodations.

To hold that Ms. Julian did not use words that were “magic enough” and formalistic
enough to saying “reasonable accommodation” would be in violation of the ADA’s purpose,
which is to make sure that disabled employees that need an adjustment im working conditions
due to disability are accommodated by their employers—especially when the law also requires
that Agency’s proactively investigate need for accommodation once they have sufficient
knowledge that accommodation is needed. The facts show that the Agency had such knowledge.
Moreover, Ms. Julian likely made more concrete indications and requests for accommodations,
and it should not be assumed that she did not make such indications, simply because of the way
that the EEOC investigator failed to ask her specific follow-up questions about how she
requested accommodation.

Thus, Ms. Julian—by and through the undersigned—requests that the F inal Agency
Decision in case be overturned upon a more thorough exploration of facts regarding her request
for accommodation and the Agency’s failure to provide that accommodation; within the
guidelines of the legal authority just cited above.

2. Hostile Work Environment

To establish a claim of discriminatory harassment that creates a hostile work environment,

a complainant must show that 1.) she is a member of the statutorily protected class; 2.) she was
subjected to harassment in the form of unwelcome conduct involving the protected class; 3.) the
harassment complained of was based on the statutorily protected class; and 4.) the harassment
affected a term or condition of employment and/or had the purpose or effect of unreasonably
interfering with the work environment and/or creating an intimidating, hostile, or offensive
work environment." Gibson v. Department of Homeland Security, EEOC No, 0720060079
(EEOC OFO 2008), citing Humphrey v. U.S. Postal Service, EEOC No. 01965238 (EEOC
1998); Roberts v. Secretary of Transportation, EEOC No. 01970727 (2000), citing Henson v.
City of Dundee, 682 F.2d 897 (11th Cir. 1982); see also Hensley v. Secretary of Commerce,
01943469 (1996). Additionally, an Agency can be subject to vicarious liability for unlawful
harassment perpetrated by a supervisor with immediate or successively higher authority over a
complainant, and there is no defense to liability if the harassment culminates in a tangible
employment action. Burlington Industries, Inc, v. Ellerth, 524 U.S. 742, 118 8. Ct. 2257 (1998);
Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275 (1998). The harasser's conduct
should be evaluated from the objective viewpoint of a reasonable person in the victim's
_. circumstances. Enforcement Guidance on Harris v, Forklift Systems Inc., EEOC Notice No.

915,002 (March 8, 1994),
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 11of67 PagelD 11

'

In Hensley, the complainant demonstrated the harassing conduct was related 'to alcoholism
when coworkers placed small plastic alcohol bottles and cartoons about alcoholics on his desk,
and thus the harassing conduct was related to the complainant’s disability by its very nature.
Here, too, Ms, Julian can show that the harassment she suffered was related to her membership
of protected classes by the very nature of those acts.

The OFO analyzed claim (3) occurring between October 2017 and February 2019 in
which POOM, P1, and CW1 sent inflammatory emails to Ms. Julian. Please note that claim (3)
actually involves at least five separate instances of this behavior and also included PMI and
POOM, both supervisors. Those specific dates include the following: October 7, 2017; April
23, 2018; August 6, 2018; August 24, 2018; February 7, 2019.

To reiterate this string of harassing events:

1. On October 17, 2017, CW1 sent a belittling email to Ms. Julian and POOM and
several other coworkers. (Ex. 1). Additionally, on October 17, 2017, Ms. Julian
contacted Ms. Farney (PM1) and her union representative—-who is CW1, Deanna
Newsome, who was acting in an assistive role regarding union issues—regarding
questions about her job duties and pay and requested a meeting with a union steward to
help her understand portions of the contract. Jn response, PM1 sent an email belittling
her, and copied Mr. Sid Winn (POOM) and various APWU officials. See Ex. 3- Final
Agency Decision (FAD), Agency Case No. 4G-760-0086-18, p. 23; Ex. 4, ROT
Agency Affidavits, IR pp. 636. Also, a few days earlier, on October 13, 2017, PM1
emailed Ms. Julian and cc’d POOM accusing Ms. Julian of using excess hours. Ex. 3,
FAD, p. 17; Ex. 9, IR p. 74.

2. On April 23, 2018, POOM came to Ms. Julian’s office and asked her if she had gotten
a DUI ticket. Ex. 1. He also stated that “he heard from several other postal employees
that she might have a drinking problem and may have gotten a DUI.” Ex. 3, FAD, p.
20 (emphasis added). Ms. Julian then told Mr. Winn she did not know what he was
talking about and to inform the other employees if they had questions about her
personal life, they should ask her themselves. Id.

3. On or around August 6, 2018, Postmaster Farney (PM1) sent a disparaging email
accusing Ms. Julian of “waiting until the last minute” to print placards, getting out of
her office too slowly, demanding that she leave her office by no later than 4:30 and
that “5 o’clock is not acceptable,” and that she was arranging an audit to look at
different practices including to “address the issue of you not being able to be done and
gone in the 15 minutes.” IR, p. 249, Ex, 10, IR p. 22. Regarding this incident, Ms,
Julian could not close a prior task until 4:15 due to a large last-minute mailing that
required her to print additional placards due to the heavy volume that she had to accept
last minute. Strikingly, POOM contradicted his own testimony whereas on March 12,
2019 he stated that Ms. Julian had not told him of the incident from that day, whereas
during a later investigation on March 25, 2019, he admitted that Ms. Julian had
informed him of that incident, and that he had even followed up on her report. Ex. 4,
IR p. 652. ,

4, On or about August 24, 2018, Ms. Julian experienced harassment whereby PM1
accused Ms. Julian of mistreating a customer. Ex, 1.

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 12o0f67 PagelD 12

5. On February 7, 2019, CW1 (DeAnna Newsome) sent Ms. Julian an email criticizing
her of “questioning every single little thing.” See Ex’s. 1,3. Specifically, Ms.
Newsome—who was supposed to be acting as her union representative as the time—
sent an email in which she also refused to help her with an issue. Ex. 4, IR p. 636.

The OFO cited case law that antidiscrimination statutes forbid only behavior so
objectively offensive as to alter the conditions of the victim's employment. Oncale v._
Sundowner Offshore Serv., Inc., 523 U.S. 75, 81 (1998); Harris., 510 U.S. at 17, 21 (1993).

The undersigned respectfully points out two signed medical letters from Ms. Julian’s
physicians, dated March 6 and Marc 11, 2019, occurring right after the last date of harassment
noted just above. See Ex. 5, Medical Evidence, IR pp 493-34. The letters specifically stated
that Ms. Julian 1.) developed anxiety and depression over two years due to work-related stress,
2.) suffered worsening hypertension due to work-related stress, 3.) suffered worsening bilateral
knee pain due to being required to stand on her feet for prolonged periods of time over two
years, and 4.) suffered a deterioration in health due to mental stress. Thus, the harassment that
Ms. Julian suffered was so objectively offensive as to alter the conditions of Ms. Julian’s
employment in that she suffered a work-related mental deterioration and deterioration in health
due to the emotional trauma of suffering harassment.

Additionally, as in Hensley, many of the instances of harassment listed above were
directly related to Ms. Julian’s protected classes, and as such the Agency’s actions constitute
prima facie evidence of harassment creating a hostile work environment based on the very
nature of Ms. Julian’s protected classes of disability (bilateral foot strain) and age (50). Ms.
Julian’s disability prevents her from standing and/or walking for more than 15 minutes at a
time, as has been thoroughly demonstrated above. Specifically, incident 1.) of the list above
involved the Agency accusing Ms. Julian of taking too long to close up; yet the record clearly
reflects that she struggled to close up as quickly as the Agency demanded because the Agency
was forcing her to close up in a way that violated her medically necessaty accommodations by
forcing her to stand and/or walk for too long at a time. Thus, this harassing behavior
specifically targeted Ms. Julian’s disability by creating a threatening atmosphere in which the
Agency purposefully made Ms. Julian feel insecure in her position because of her disability.

The OFO mischaracterized these and other incidents of harassment by analyzing them as
isolated incidents. However, incidents of harassment should be characterized as a whole pattern.
See Meaney v. Dep't of the Treasury, EEOC Request No. 05940169 (Nov. 3, 1994) (the "pattern
aspect" of a complainant's allegations should not be ignored and defined in a piecemeal manner
where an analogous theme unites the matter complained of); see also Wegener v. Secretary of
Interior, 01403847 (2003)(“By separately listing each incident alleged in complainant's separate
complaints, the issues identified by the agency represent an erroneous piecemeal method for
addressing the underlying claim of a pattern of ongoing harassment) (citing Reid v. Department
of Commerce, EEOC Request No. 05970705 (April 22, 1999)); see also National Railroad
Passenger Corp. v. Morgan, 122 S. Ct. 2061 (June 10, 2002) (Title VII is violated where
workplace is “permeated with ‘discriminatory intimidation, ridicule, and insult" that is
sufficiently severe or pervasive to create an abusive working environment.); see also Hubbard v.
Secretary of Homeland Security, 0120053612 (2007)(“The Commission has held that an agency
should not ignore the pattern aspect of a claim and define the issues in a piecemeal manner
” where an analogous theme unites the matters contained therein.”).

Thus, incident 2.) from the list above falls under the same pattern as all instances of

 
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 13 o0f67 PagelD 13

harassment in this case—namely, management questioning—and getting and/or allowing
coworkers to question—Ms, Julian’s work efficacy based on a perception of poor health. While
having a perceived drinking problem is not necessarily directly related to bilateral! foot strain, it
is related to an overall perception that Ms, Julian had health problems as an older individual. As
noted, Ms. Julian’s physicians affirmed that her overall health—including hypertension issues,
mental anxiety and depression, and worsening bilateral knee pain-~all worsened due to work-
related stress that she suffered. Ex. 5. Thus, harassing comments pertaining to incident 2.) from
this list should be considered in an “overall pattern” of an “analogous theme” of the Agency
pressuring, humiliating, and intimidating Ms. Julian due to her worsening health conditions that
were exacerbated by her advancing age.

Regarding incident 3.) of the above list, the Agency’s explanations and statements are
riddled with inconsistencies and credibility issues. First, POOM lied when during a first
interview, he stated that Ms. Julian did not alert him to harassment that occurred on August 6,
2018; he admitted in a latter part of the investigation that Ms. Julian had alerted him to this fact.
See Ex. 4, IR p. 652. Additionally, Ms. Julian had a legitimate, regular reason for being late
just one time with filling out placards, in that she had gotten a large order at the last minute
before closing off a certain part of her task list before getting to the placards. A prima facie
case of discrimination and hostile work environment can be created with circumstantial
evidence. St. Mary’s Honor Center v, Hicks, 509 U.S. 502, 507 (1993); Texas Dep’t of Comm,
Aff. v. Burdine, 450 U.S. 248, 252-53 (1981)). Pretext can be demonstrated by showing such
weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the Agency's
proffered legitimate reasons for its action that a reasonable fact finder could rationally find
them unworthy of credence. Opare-Addo v. U.S. Postal Serv., EEOC Appeal No. 0120060802
(Nov. 20, 2007), req. for reconsid. den'd EEOC Request No. 0520080211 (May 30, 2008).
Given the Agency’s lack of credibility, self-contradiction, and severe overreaction to one
instance of Ms. Julian being late to close up for a rational and normally occurring reason, the
OFO should find that she met her prima facie burden regarding harassment in this instance, and
should further consider overturning the Agency’s final decision based on these considerations.

Regarding incident 4.) of the above list, the Agency admitted in its FAD that Facebook
posts dated August 24, 2018, sent by Carolyn Gibbs (CW) to an unidentified Scotland Post
Office customer, in which Ms. Gibbs a.) referenced a large mailing that the customer had that
day, b.} mentioned that Ms. Julian had been off the clock an extra 15 minutes handling that
order, and c.) inquired whether the Complainant was nice to her when she was there. Ms. Gibbs
also asked the customer to contact her the night before she has another large mailing because
she wanted "to come to Scotland and surprise Jennifer [Julian] to help her,” and added a winky-
face, implying ridicule of Ms. Julian for being slow. Ex. 3, FAD, p. 21, Ex. 7, IR p. 486. Ms.
Julian also noted to POOM that “the customer had asked her whom she needed to report this
[incident] to,” showing that the customer also found this to be a shocking act of harassment. Ex.
7, IR p. 486.

Thus, the incident again falls into the same pattern of the Agency, management, and
coworkers together creating a hostile atmosphere in which Ms. Julian continued to be labelled
as “needing help,” specifically as needing help with large mailings, implying that due to her age
and disabilities, she was unable to keep up with regular duties that included large mailings.
Similarly, regarding incident 5.) of the list above, Ms. Julian’s supposed union representative
accused her of “needing help with every little thing.” As in Henley, the harassment sprung

 
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 14o0f67 PagelD 14

directly from Ms. Julian’s protected classes, and as in the multiple cases cited above, the OFO
should consider this incident as part of an analogous pattern of harassment—rather than in a
piecemeal fashion—so as to overturn the agency’s final decision in this case.

Regarding the OFO’s statement that acts committed by CW’s should be not be considered
as part of Ms. Julian’s harassment claims, the Commission in Lashawna C. v. Secretary of
Labor, 0720160020 (2017) rejected the notion that a "pattern of conduct" or relatedness among
incidents could not be established where the same alleged harasser was not involved in each
incident. Additionally, even when various individuals are directly or indirectly responsible for
- any adverse actions, an Agency is nevertheless liable under a cat’s paw theory. See Staub v.
Proctor Hospital, 111 LRP 14837, 131 S. Ct. 1186 (201 1). Thus, the OFO should reconsider its
analysis of harassment involving CW’s under these binding legal precedents to find that those
incidents as well fit into the pattern of overall harassment that Ms. Julian suffered.

3. Disparate Treatment

Regarding a disparate treatment analysis in this case, the OFO cited that pretext can be
demonstrated by showing such weaknesses, implausibilities, inconsistencies, incoherencies, or
contradictions in the Agency's proffered legitimate reasons for its action that a reasonable fact
finder could rationally find them unworthy of credence, Opare-Addo v. U.S. Postal Serv.,
EEOC Appeal No. 0120060802 (Nov. 20, 2007), req. for reconsid. den'd EEOC Request No.
0520080211 (May 30, 2008). The undersigned also noted that a prima facie case of
discrimination and hostile work environment can be created with circumstantial evidence. St.
Mary’s Honor Center v. Hicks, 509 U.S. 502, 507 (1993); Texas Dep’t of Comm. Aff. v..
Burdine, 450 U.S. 248, 252-53 (1981)).

The OFO found that the Agency articulated legitimate reasons for remaining claims (6),
(7), (8), (10), (11), (12), and (13). However, as above, the OFO looked at these claims as
piecemeal incidents when they should have considered them as part of an overall pattern of
disparate treatment. Had OFO done so, they would have found the Agency’s proffered reasons
to be weak, implausible, inconsistent, incoherent, and full of contractions, such as to merit a
reconsideration of all evidence in this case in Ms. Julian’s favor. Additionally, Ms. Julian has
already articulated stroig evidentiary reasons that show why the Agency’s proffered reasons
were mere pretext,

Regarding incident (6), according to a setilement agreement between the USPS and the
APWU RE: Q10C-4Q-C 15300701 / HQTC20150833 dated 02/4/2016: “Question 5. Will
clerks be required to perform custodial duties between waiting on customers? Answer: NO.”
See Ex. 6, IR pp. 252-53. Ms. Julian was working as a clerk, and the Agency violated the prior
binding settlement agreement by forcing her to work custodial duties between waiting on
customers. Thus, the Agency’s proffered reason completely contradicts its own policy, the OFO
should find pretext here, and the OFO should overturn the FAD regarding claim 6.

Regarding incident (7), the OFO should not have analyzed this incident in piecemeal
fashion but should rather have considered it as part of a pattern of disparate treatment involving
the remaining incidents in this case. Here, PM1 communicated POOM’s directive that Ms.
Julian was only to bring her issues to PM1 first. See Ex. 7, IR p. 114. Yet, only a month and a
, few days later—in September of 2018——Ms. Julian was forced to communicate with POOM

ne directly due to PM1 harassing her and slandering her to a customer, and incident which
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 15o0f67 PagelD 15

occurred c on August 24, 2018 (Claim 9). Just days apart from the harassing incident that
occurred August 24, 2018 and Ms. Julian’s plea to POOM in September of 2018, POOM and
PM1 again told Ms. Julian that she was restricted to only reporting to PM1. See Ex. 3, FAD p.
19. The OFO should have considered that Agency management was scheming to restrict Ms.
Julian from being able to report actions of her harasser, PM1. Furthermore, Ms. Julian had
been reporting to many individuals in upper management before the Agency—especially
PM1—began harassing her, and would continue to harass her beyond the August 2018 incident,
including into incidents encompassing harassment and aggression that Ms. Julian suffered right
up to when filed this complaint. Thus, when all of these facts are considered as a whole—rather
than in piecemeal fashion that causes them to lose their overall import—they support a finding
that the Agency in this incident meant to silence Ms. Julian from reporting harassment from P1,
especially given that P1 was currently harassing Ms. Julian just as incident (7) occurred and
would continue to harass Ms. Julian soon after incident (7) occurred.

Circumstantial evidence of discriminatory animus may include suspicious timing.
Sambrano v. Department of the Navy, (N.D. Il. 2010). Under McDonnell Douglas, a
complainant can establish a prima facie case by presenting enough evidence to raise an
inference of discrimination, The agency may then attempt to rebut the complainant's prima facie
case by articulating a legitimate, nondiscriminatory explanation for its action. If the agency
provides such an explanation, the complainant can still prevail by establishing by the
pteponderance of the evidence that the agency's stated reason for its action is pretext for
discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Here, Ms. Julian can
raise an issue that by the preponderance of the evidence, the Agency’s stated reasons for
muzzling her communication with POOM was only such that she would be forced to have to
only report to one of her main harassers, PMi. Circumstantial evidence raises an issue that by
the preponderance of all evidence-—-and looking back in retrospect at ai/ evidence in the case—
the Agency meant to throttle Ms. Julian’s ability to report harassment that PM1 had just
committed and was planning on committing again.

Regarding incident (8), Ms. Julian has supplied many instances of evidence in her August
12, 2019 Appeal to the Final Agency Decision. (Ex. 11, Appeal to Final Agency Decision).

She has already listed the following pieces of evidence that show how the Agency’s
purported reasons for denying her OOS pay over the course of eleven pay periods between
August 2019 and February 2019—for a total loss of $1,070.72—were all pretextual:

1. PMI1 and POOM contradicted each other’s statements regarding who authorized
the decision to cease OOS payments, POOM also directly contradicted himself on
whether or not he consulted with PM1 regarding this decision.

2. PMI and POOM cited Article 8.4.B as a basis for their decision, but that article
only addresses overtime (OT) pay but not OOS pay. OOS pay is addressed in
ELM Section 434.6, relevant to NTFT clerks, and Ms. Julian was an NTFT clerk.

3. POOM averred that Ms. Julian was notified on her PS Form 50 her job hours, but
the PS 50 does not indicate scheduled hours.

4. In an email sent August 7, 2018, PM! stated she still approved and paid Ms. Julian
OOS pay for four weeks spanning August of 2018 through February of 2019.

Given these facts, PM1’s statement, quoted in OFO’s appeal denial (Ex. 1), emerges as much

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 16o0f67 PagelD 16

more suspicious: “You are not entitled to the OOS you are claiming...Even though [the payroll
system] has reflected a different time in the past for your reporting times, this does not entitle
you to OOS pay. If you feel this is in error then please feel free to contact the union on this.”
(Ex. 1). Here, PM1 admitted that Ms. Julian had been working hours that at least used to reflect
deserved OOS pay. She also offered Ms. Julian to contact the union “if she felt this was in
error,” indicating uncertainty about the decision and a tacit admission that the statement was
subject to controversy. These many instances of contradictions, weak and implausible
reasoning, and incoherent statements relying on irrelevant policies and nonexistent statements
in a position description raise the strong specter of pretext such that a reasonable factfinder
could find them not worthy of credence.

Additionally, Ms. Julian cited in her appeal evidence that once PS1 was replaced by a
new Office in Charge (OIC) since June 13, 2619, she was now receiving OOS pay worked each
week for the hours outside of her job assignment; Ms. Julian was still working under POOM at
the time as well. Thus, the strong specter of pretext is raised, as Ms. Julian received OOS
before PS1 became her postmaster, and after PS1 was removed as her Postmaster, with POOM
overseeing this the entire time. Thus, it is much more likely—especially given ail of the
inconsistencies and contradictions offered by the Agency, laid out above—that PS1 harassed
and treated Ms. Julian disparately by denying her over $1,000.00 worth of deserved OOS time,
rather than that this action was justified,

While this last piece of evidence constitutes new evidence past the time scope of the
original investigation, the Commission routinely holds that new evidence will be considered on
appeal if “there is an affirmative showing that the evidence was not reasonably available prior
to or during the investigation.” See EEO MD-110 at Chap. 9, § VLA.3; Mana H. v. U.S. Postal
Service, EEOC Appeal No. 2019002506 (Sept. 16, 2020). This evidence from June of 2019
could not have been available as the original investigation had already closed; as by May of
2019, Ms. Julian had already requested a final decision without a hearing. Ex. 1.

Regarding incident (10), the Agency’s action in abolishing Ms. Julian’s bid assignment
simply violated policy and was not justifiable. Per ELM Article 37.4.B, an unassigned regular
employee at USPS is entitled to their same hours after becoming unassigned uniess USPS
informs them of new hours within 28 days if that employee becoming unassigned. Ex. 2, IR p.
258, Because the Agency abolished this bid assignment anyway—thereby removing Ms.
Julian’s hours after the 28 days just mentioned—their action was wrong and was not supported
by legitimate reasons. Thus, a proper disparate treatment analysis should apply to this incident.

4. Remaining Incidents

In February of 2019, Ms. Julian filed an amendment to her complaint and reported three
additional incidents labeled incidents (11), (12), and (13) in OFO’s appeal denial. Ex. 1. These
incidents involved that PM1 and PM2 demand that Ms. Julian sign paperwork allowing the
Agency to recover OOS pay that she had received, payroll improperly deducting $155.28 from
her paycheck, and being improperly charged 32 hours of Leave Without Pay (LWOP) for hours
that she had actually worked.

OFO characterized these incidents as inconsequential and averred that regarding
. incident (11) no manager forced Ms. Julian to sign any paperwork, and incidents (12) and (13)

- were apparently excusable because they did not involve any management official involved in

 

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 17of67 PagelD 17

payroll processing errors.

Ms. Julian did file a grievance related to these issues, she filed a case with a USPS
Judicial Officer, and by February 5, 2020, she had reached settlement with USPS in which the
Agency completely dropped their attempt to collect the debt at issue in incident (11) in this
case. See attached Ex. 12. As above, this evidence should be considered, as it arose after Ms.
Julian requested a decision without a hearing in May of 2019 and could not possibly have been
included in the earlier investigation.

In that grievance, which led to a USPS Judiciai Officer proceeding, which led to
completely favorable setilement, Ms. Julian noted that POOM and PMI admitted that the hours
posted in the TACS and WebCOINS systems were incorrect and needed to be corrected, but
that those corrections had not been made since November of 2018. The grievance also
contained paystub evidence that Ms. Julian began to receive OOS payments once again without
question once a new OIC replaced PM1, indicating that the original demand letter at issue in
incident (11) was wrongful, discriminatory, and based on disparate treatment; rather than being
a legitimate managerial act.

Most significantly, the fact that the USPS settled completely in Ms. Julian’s favor and
totally dropped the debt charge at issue in incident (11) indicates that the Agency’s pertinent
actions were completely based on wrongful pretext, as the Agency was not able to enforce its
demand letter to collect the pertinent debt after many months and rounds of legal procedure.

The OFO dismissed this incident merely because they characterized that no Agency
manager forced Ms. Julian to sign anything. Whether or not that is true does not detract from
the wrongfulness of the act. Here, OFO dismissed the incident by overemphasizing tangential
aspects of the incident concerning whether or not Agency managers forced Ms. Julian to sign a
letter. In actuality, the disparate treatment mainly involved the Agency burdening Ms. Julian
with the extreme threat of owing a debt for thousands of dollars that she had earned through
OOS hours; and for which she had no reason to suspect she would have to owe back, as
evidenced by the following facts:

1. the Agency had been paying for those OOS hours for many years prior,

2. PS “protested too much” in an earlier related incident (8) regarding OOS by
saying that the prior practice of the Agency paying Ms. Julian OOS was
inconsequential, and if she had an issue with the new decision, she could grieve
it,

3. in an email sent August 7, 2018, PM1 stated she still approved and paid Ms.
Julian OOS pay for four weeks spanning August of 2018 through February of
2019, yet the Agency turned around and demanded Ms. Julian pay them back for
OOS hours, and

4, the Agency eventually settled completely in Ms. Julian’s favor despite attempting
through months of legal proceeding to enforce their wrongful debt attempt.

Finally, there is sufficient evidence to impute these actions to the Agency as Agency
managers including PM1 and PM2 served the original debt demand letter on Ms. Julian, and
PM1 had earlier wrongfully disputed and contested Ms. Julian’s use of OOS time as pertains to
incident (8).

Additionally, OFO should have at least considered incident (11) as another instance of
harassment. When Agency management demanded $3,316.56 of earned work hours from Ms.
Julian—including OOS hours that she had rightly earned before PS1 became Postmaster over

10

 
4 7 P m F P 7 P 18
18 of 6 agelD
18-O-BP Document 1 Filed 06/03/21 Page
. - - - —_
Case 4:21-cv-00

 

 

 

Conclusion
—— eA

Based on the foregoing, Ms, J ulian, by and through the undersigned, respectfully
Tequests that the OFO teconsider its prior decision denying her appeal, and overturn the
Agency’s Final Agency Decision in this case,

 
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 190f67 PagelD 19
July 29" 2020
Whistle Blower/Representative:

| am enclosing the emails that | have sent to try
and get our back pay for the Out of Schedule
money that we are owed by the Postal Service.

| had to pursue payroll/accounting services/ and
Eagan to try to find out what we needed to do to
get the back pay since a judicial judge and

labor relation specialists from the postal service
said they had nothing against us to warrant a
case and the post office had to dismiss
collecting money from us and issuing us weekly
letter of demands.

After | went thru the channels, | emailed Fort
Worth Finance and sent them the same
information that | am sending you. We got
ZERO cooperation from our Fort Worth District
in Texas, so | went above them to ask
questions on how to get the back pay money. It
has already been 6 months since BOTH judges
dismissed our cases and NOTHING had been

 

 
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 20o0f67 PagelD 20

done to date. PLEASE, if you can do anything
to help us, | would be eternally grateful for any
and all help for Sharon Drummond and myself,
since this harassment, retaliation, intimidation,

and discrimination has been ongoing since
10/01/2016. |

That is a VERY long time when dealing with it
daily. Any and all consideration would be
greatly appreciated!

Thank you,

Jennifer T Julian

scotland, Texas
16379

940-733-2541 (cell)
940-541-2202 (work)

 
von ance

Case 4:21-cv-00718-O-BP....Rocument 1 Filed 06/03/21 Page 21o0f67 PagelD 21

we

“tues na " Ee cant Py ts BE
Suntrsinurdy, Doronst aa, aane ANA
Subjects 9018-094 « Pork Tite Pastmabhars (BURKE

   
        

Plagwe share thie with Joonk Hunan Sescurces, Lecal Sediitionk and anyfadl
Depaciend, ff 4 cate

RASA eg Melita WTA

We have Lider. a0Led BHAE way Pace Thm Posumscere (PERN, OY& 28-0) were
soWweiied bo NuneTreiciovel pull ries (FT, D/A foc) powlitlens. aditewbdes
tote. We mepedh wat esery Fe wee conwerbad ediflinehdws: ‘atta, Ban Eber
GHaute the acta snggedihed RelGW Gas period of a, Be Beet, ongelag
DAML

   

i de orltioal Miah iieew omploysem axe amaigned. to poelédend that
anwiabely eemlLeh. Die Eee SORRGGLes They Ey Dadng Bee ta Welle.

che. tome) aftiow as check he schedule wgetgned te the. onxly converted
emg Logan pyr

2 thecivkey the cchedele. dhepleyed day ihe. Bap loyes: Bainkemencer Medkalie ai:
‘SHG AOR dec ddd,

988 Iau lene Belew
oR

& @einteordng: tie WER fie We Semen. Cow acmusesy
o aoe inehweplig Boke UeERE OA Cie TAGE Bene Rape

4 chi Peperk can. We ek Wp aw a submeripedlon co win avery day
auionattomhiy

« TAGE Comieaters ghouls Rewt free to somtagh EO Hayeull cegecding this
Weedaanurey

@LAS6 Of TRE Chandi nance ist PROREd On Ene TARE tHeminaKum page
WHLCH CR Be: BMceRmed Eraw. CHR TACR Heme. page
4 Tile is @ SEND COOe We eam:

© Sie de not reapend oo tice owt] or gent amelie te vhe WO BetRent:
EAE end. meeumety

a The iibtd Rei Ce BeGOUt Ie Hoe MOMReRd ana exile went te ic
LLL net be cael Gr ep to
eo

 

  
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 22 0f67 PagelD 22

AB
Be
; i ‘
4 ay wy 1 = Yy
Tas st ‘
Pay They benny 4
ie Payiral i )
1 :
ane

Please have the schedule checked for every former PTPM that was converted to NTET,

included below are instructions te assist in quickly checking their schedule in the FACS
application using the Employee Maintenance Module,

if any part of thelr schedule js incorrect, local HR must be contacted immediately ta get this
carrectad,

Fallure to have these schedules corrected ASAP can/will result in thease employees being
paid incorrectly... or not at all,
TAGS, Chouse Eerployee froos the Top Bolus, arat than saleet €

ut AE

   
 
  
  
   

  
  

Rens Euterust Rrepanis fy

 

yaw aA: EDWMOeS Mawtenance «|
oi ange.

2 yey woes gk toe ‘ jeg eh Sy Meo
SRR AMAAE Baud haat re STARS.
: E
if
{

Teta BY ys odes
the Agate,

 

htphige Rogie.

ba} Renter thats ddieth B1N Hachidivie

a Gras the Find a:

TACROOFG

  

 

os Employee States 4 lay

 

jist City Tae:

 

(3) Gouge the Bal

 

 

BH Mehaete:
oo Resleted Informe

 

TACSUORR
Employes deb Asgnitniay (IAUIAS)

JOS}. Brier Aasijarhents | Lanave titer

 
e 4:2

# the:

A:cv.00718-0-BP Document 1 Filed 06/03/21 Page 23 0f67 PagelD 23
BUPA ZH huthert doenviided @ is ack ara, Poa] i

i ; ONPHEA ER SS TEE BNET Oth ow She plefetisicde of the arrace ey eine
feet WONG read YOu Ghd FENN one
% Job Assigtieriont Type Code o i, feud

0. Effective St : )

     
 

® HStuwwar. the

   
   

 

 

£42 Unedeue
fsb Phi
h BY

hk EY > Scheckd

,

we

wYor BACH day

   
 

marine ht side) sero encurttpe ye
gin Tour (Start Tra} emt
cel Tour (Bret Tivo

8. Bho Napin bioos Ghe fine the are

          
 

 

Teevoones te: cg fei ole ster od te?

pes J AERS Schaduive to go to fined}
& a wae . : oe ¥ . "
SLED Qefaitilo so Lasedy Guy SESE

SEA ea@liniwa chackeel |

AYER, BY and 1G cin Schaduted Bays OF,

 

iS} Renae? aay
ahthon. Bloor age

a emplowne is 4

 
  
 

shepanehas fo booohat. A sornwarant fy & haa
{ ' WHS Aen cGPER. & sormenant fle ta a scherduie recuires oa HY
CNTR OA fick. thy

the sehedinte Sssleaed te the ayanteuce ue aed j
me a ae Gisiined to Te ernployca, ag welf aa the peivithan

 
 
  
  
 
  
   

 

        

     

 

 
  

 

SEES SOS Os Sa

 

   

cae

 

   

Sa anes
Bea
pe

as

  

 

   

 
 
 
 
 

Poe

ee
esse

sas

eae
as

 

 

 

 

 

 

          
     
  

 

    
   
     
   
    
 

 

 

 

 

 

 

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 25 of 67 PagelD 25

 

 

 
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 26 of 67 PagelD 26

 

 

 

 

 
PagelD 27

of 67
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 27

    

HEA Mab eda ne

Julien, Jennifer T = Scatter af TX

 
   

 

Raye JuHan, dennifve T - Seatlane, 1X

barr: Friday, Septeriter 18, 2020 S27 By

Tos duHan, Jennifer 7 + Scotland, TX

uhiged: FWA RMPO . 200 HOUR CHANGES . MOY ACCEPTING ATT THIS TIME

Fran Cogn Oh ASLODAarL « Fo pt Worth, TX
Hones Wednesday, August 5, 20904 USL AM

Fost Winn, Sid We Bert Whsrthy, TX SIG Winosbueps gowns tiroves, Wendy MM - Fort Worth, TX

SMR provenyn ie ISK) Schrack, Robert £. Fort Worth, TX SUDG rE O sehenek dienes Hove: Garza, ang D~
veal En atid £ CGE Se fechas WE LS She
Punipa, TX “Shane. D. Garza gas vos

Gee Smith, Beariall Dw. Ort Worth, UX Sbriadll d.umithatucos goin: Coghill, Christeimtes 1. Fort Weeth, Tx

Port Worth, TX. lk @By sine wenn

 

 

   
 

SHTISLODbOr | Roghil@usns cous, Dutka, Ente - ste Dailies
Subject: RMPO ROR NOUR CHANG ES « NOT ACCEPTING AT THiS THM
iroportavica: High

 

Si, Wendy, and Bods,
i Just got off of iy District Retail Manapur's telecom, Aree Retail said that we are NOT to inches any changes for Our
| RMPO offlees Stated ihatagreements were sened off stating we, the US Postal Service, would AG ake any additional
*..,, GHnges ater the S016 Final POST PLAR wok affen

 

ne TAARARRA RCE wagon SRY rs

[heer senesced acto Ty
Mag erty

oorTy. will remove those Tom my currant isting.

Oris

 

 

 

CHERES TOPHER L COSHILL | Manager | Ratak

VAGTED STATES POSTAL SERVICE | FORT woes DISTRICT

AW OFRCa (B17 VE PP oy WW Work Cell (682y082-9085 Pe (QLABLE-2P9F |
“it ie Gutier, Leonhitlaira Mh choy

   

 

 

Mer posrtib -

Stl Cediag AS no ]O

pene Was Chongew
D6 4 Bee af Aeateneo UW hn ‘ 2
AY / ae £ en 7 AA ean lec of

 
ors

3
ao
be
ie

 
   

#7 G-bour RMFOs will be slated by,
wits ir ot Posinuesters Inetadiriis

Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/2T"*Page-2G-OF67~-MAgelDs2@anceveyurp

postalnews.com
Arbitration
&) Septamber 22, 2044

NAPS and the LEAGUE have fetelvedl Stavan
Gokiberg’é arblsation decision dr POEM Lan, Both

organizations are deeply. dlseppoldied with the decision
and ane sit working thaough the siedalts of the arbitration
doauniwnt, Clearly thie will have as impacken PME In

‘hour RMBOs, vanand S-hour RMPOs and Bhaur

Gr NAPUS, posted pOSTMaSKOrS, POSE

PAYER BACHOOH LAKE -weate BLOG  AnCHreay DRNIGE VERSION HOT YORE

# ¢ Commearite

 

wt

NAPUS.

Postrasta positions in the hutufe, We gun be shankid thet incuihan! Baur Poston satan
chee atin RIES Ac G-hous Baainistler pestione), wil keen thal Postmewror.

pOgHion as |

  

 

8 thay do not vacala the olfide, Qace these afficns aye vacalad, they ton wl

 

 

 

Hore Bean overview of dhe erheration:
*dohour RMEPCs will ebay slated with Pais

* 4ehout RMPOs will be slatied with APR PSEs. The MMs in these Oiogs will have the

Cop STunity to take the teat and. ap

     

* PT Es hoor egicas wi

 

wyens or Garitionsl arg
scooping thalr awn offiog

   

    

pioyede., Thoge oleae
a6 a FUP offer with @

 

 

inthe jobs wall vanetd (ona 8 Blots Ay y
HStoy elafied with @ Postmaster. Theae officas were pot naltaf the: .

arbitration decision since thay willl have a of the Postmaster adminiavative fasnonsiblities,

When any GMPC of PTE iy evaluated and incraduan K) a Lavel 45, the alice wil nen he
Bosh? arn died hy 9 non-bargaining eciployee aad managed bys Mosbhaster

All Lovel 18 offices will be staffed wiih PTFs instead of PERS, andiny the sialling ienues for

any Loved #8 Basiniastary,

Both Pastuitier oiganleaiions contin to review the POSDLon Avolration, Cloatiy the fact
that Postmaster sdministvativis dugeawara rarmoved from dhe Hbmur Postiaster postion dnd
the 4-hour RMPOs weighed heavily on the aibitalors decision,

We will keep you pasted ag to further evelopment reecgerding the avbliration ac well aa the
timeline for conversion of the 4-hour AMPCe for PMR i BSE employana,

Read mor: NAPUS.

Posted By Brian Sheehar.

a GHG ays URS mnlaretadad fou Cry PO. resicdiizig

“encanselvad RSQ aaitied cae iaeny

Moi Manders Chadenga Mannad aanies aul

Gonsumnistions vie Nedionst Laval Qrayaney os

 

HECENT POSTS

  

Gogg kik :
Vininany Wat nero Wii Sarnbendat
sah aiging votsrane

 

Package Stes bis Lanbo Tavete
CE 8.000 Mes,

Poctland OF pantal weshars dojo dh
Sid of a -Cusdmer in-digiess,

Tey potas chin Gloves of the weak
daruary $348

Feesrin sicdl truck oaiackiny HapaGt
aindiled sfier betaldng inti. & basiaeas

SEARCH

SHARGH

ANOHIVES

Selnat Munih

LOOP aeid oa

 
| Document 1 Filed 06/03/21 Page 29 of 67 PagelD 29

Case 4:21-cv-00718-O-B D

     

POSTAL SERVICE

  

 

a ,
Y” Oeteber 4, 2048 » Tracking number # 7017 2400 00010228 0340
aeons ,
ee
igen .
Jennifer Julian | EIN: 02905416
NTFT, Scotland eS GOS ,
S627" Sp aie ag
Sedtland. TX 78g79 pwnnc “
SUBJECT: Employee eee Abolishment of Duty Asdighment, aie” 7
This 18 to ativise you that duet thanges ih onérdtional needs, your position, job nutabet

#7 1870287, aS @ NTFY clerk, will be abolighed ty meet the needs of ihe service effective .
Saturday, Ootebar 1S, 2018 and you wil bacavie an unussigned tegilgr —- Agadnst is ni
4 regular { : He iver 84 “eee os — TPB”
yy Ag an Unassigned regular full-time employes, ‘etfective October-13, 2048, your feyuiar
SEEMS sohedule will be 0848 to 1628 With @ one hour turich fram, 1200 to 1300. Moriday through
ie. be Friday and on Saturiay your schedule wil be 0730 to 1230 with Sunday ay yout-day.off,
Nev :

>

assignments for which you are éligible. If you do nat bid, or dre-an unsuceesgtia bidder,

} @ | «At ar unassigned regular fulltime employee, you ara encouraged to bid on posted duty

ae

; Oe ee lw : . 4
“i YOU Will DE assigned to any residual sesignmant,

Hfyou have: any questions, please contact the Postraster,
{

a Pe Bd I fee
JOO UNO LL, Paainst (pst o / GaN

Lea Anna Farnay ul

   
 

   

er PR 2 pean sneer cf
Aoib N orfora | Greene ny]

Postitideter

eet Local Union ~ i Coshy has dens
Human Resources Aa pee TED Ws

Are PTET Dahl yptele

( Oe ”
By ee ey om oad o

| Ebi 414
00797 Page 4 af 1
21-cv-00718-O-BP Document1 Filed 06/03/21 Page 300f67 PagelD 30

Case 4

(ues poe

 

be

r
4

 

a

cuigahlu

 

 
 

 
 

Tay,

Wy

 

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 310f67 PagelD 31

 

y UNITED STATES
POSTAL SERVICE @
JUBRHAL DERIOER

 
     

S707 Wicson Bounavarn, Sure agp
AMUAGTON VA AR 20F 207
FORO D-1 ROO BAM: FORS CTR

in the Matter of the Debt Collection Act Paetifion

 

 

 

}
JENNIFER T. JULIAN, } February 12, 2020
Petitioner, }
)
v. }
}
UNITED STATES POSTAL SERVICE, 5
Respondent. } PS, Docket No: OCA 19-263
}
APPEARANGE FOR PETITIONER: Mephanie Willans
APPEARANCE FOR RESPONDENT: Maria L. Franqueg

Labor Relations Specialist
DIGMISSAL
The parties have submitted a joint Agreamont, which resolves all the issues

contested in this matter, Accordingly, the Pelition is diemissad.

ven

foams Mee hey ae

tone M, Mexjes wt
agninbtet ddag

 

sasaie ROR RaMta
BER DF BMS

pete ELAN pagy
» See

 
21-cv-00718-O-BP Document1 Filed 06/03/21 Page 32 o0f67 PagelD 32

Case 4

cmt eee und eset

 

 

 

 

 

 

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 33 0f 67 PagelD 33

Be

| UAT EO STATES
POSTAL SERVICE »

JUDICIAL OFFICER RiGT Wicsow Bouevana, Surry 600
ARLNGTON VA PR ZHI 8
Foo SE ROR MAN FOS 8d 2.9 GOT

  

 

ni the Mattar of the Debt Collection Act Petition
— — )
JENNIFER T, JULEAN, } Fobruary 4, 2020
Mat ioner, }
}
Ye ;
7 | }
UNITED STATES POSTAL SERVICE, }
Respondent, } PLS, Dacket No, DOA 19-283
}

 

GROER
Petitioner has fled a mation to amend the dockat to include an additional Letter
of Damand for $437,085. The Postal Service agraea to the amendment. The mation is
granted,
Petitioner also slates that the parties have “reached a seitiement., that includes
all 3 of the invoices." Based on this representation, thie matter is susperided to allow the
parties to finalize their settiomeant. No later than February 24, 2020, the parties will file

ether a status rapart ora motion to dismiss based on getternert,

  
  
 

oP Somnal. Hf Ms er
alana M Mega
Administrative Jacdge
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 34o0f67 PagelD 34

  

= = UNITED STATE:

 

   

  

POSTAL SERVICE:

ato Wino pou avano, Boye 800
ARLROTON Vil SORE IOTR
FUSE TD 1 GLO PAN: WRI. aeF

in the Mailer of the Dent Collection Act Panton

 

 

JENNIFER T. JULIAN,

! January 18, 2020
Patifianer,

¥.

UNIFED STATES POSTAL SERVICE,

Respondent. PS. Oockst Neo. OCA 19-263

Ca net ual Mapa a ea Mae Sexe Oia!

 

ORGER & NE MEMORANDUM OF TELEPHONE RONFERENGE

On December 20, 2019, held a telephone conference with Petitioner Jeaniler T.
Julian, her tapresenfiative, Stephanie Wiliams, and Maria L. Fy ranquez, representing the
Postal Ser Vine

Ms, Julian has chosen to proceed under the Debt Collection Act and withdrawn
her grlevance, Accordingly, Ma, Franquez will file an appropiate answer no later than
January 34, 2020,

The parties agreed to discuss setflament Ms. Willams will nonlact Ms, Franquez
ul a later date. If the parties reach a settlement, or if an extension for the time to fle an
answer would be appropriate to give the parties time to hold meaningful discussions,
hey should promptly inform my office or request an appropriate axterision,

Agministalive Judge
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 35o0f67 PagelD 35

U POSTAL SERVICE «
JUDICIAL OFFICE

  

a10T Witgan Boucavano, Suite 600
ARLINGTON VA BRRUT3GTR
PRET 2A NID FANS TORT S-4007

in the Matter of tive Dahl lollection Act Petition

 

JENNIPER T. JULIAN,

Racember 20, 2019
Petitioner,

v.

UNITED STATES POSTAL SERVICE,

Respondent, PS. Docket No, DOA 1g626a

 

Pe mene a Sl a ere a Sw nn

ORDER AND MEMOS AS DUM OF TELEPHONE CONFERENCE

On Denamber 20, 2078, had a telephone conforance with Petitioner Jennifer T,
Jullan, her representative, Stephanie Wiliams, and Maria 4.. Franque:, representing the
Postal Servos,

Ms. Jullan fled a Petition regarding two sleged debts, ane for $43.66 and
another for $3,136.58, both of which she also grieved, Quring the talaphone conference,
Ms. Franquez checked the grievance syste and confimed that the qrevance
regarding the $43.80 was settled in Ms, Julian's favor, but the grievance regarding the
hagher amount is sul pending.

Under the relevant ELM provisions, an employee has a choice of iriltbathy
sontesting an alleged debt alther through We gleyance procedures or through the Dent
Gallection Act hearing procedures, but not both sinnilaneously,

Agvordiagly, no later than January 3, 2020, Ms. Julian will file a status report

stating wheather she wars to move forward with har Petition In this case or proceed with
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 36 of 67 PagelD 36

the grdovance, If she delermihes she wants tp proceed with the Petidon, she shouty

stovide. a writterr ete eink oenGiinlng thad ahaa fele adilent . gy
i ea written statement confining t wat Sha has withdraw the qrievance relating to

the asseéased debt,

~ z . ahs aioe

s LZ si EY fic
Misne M, Mega 9
Adrainiovialive Judge

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 37 of67 PagelD 37

   

UNITED STATES
POSTAL SERVICE
JUDIHAL OFFICER 2107 Wirsaw Sou.evarn, Sure 660

AaLINSTON VA BERD 2078
POSER GIG PANS PORO1 269 904

In the Matter of the Debt Collection Act Patition

 

 

)
JENNIFER T. JULIAN, } October g, 2048 .
Petitioner, } scennimennosints
}
Ve. }
}
UNITED STATES POSTAL SERVICE, j
Respondent, } P.S. Docket No, OCA 10-269
)
ORDER TO FILE ANSWER

 

The Notice of Docketing direated the Postal Service tofilé an.anewer to the

Patition by October 2, 2019: To date, however, the Postal Satie has fot fled an

 

aRSWEY,

” According! y, by October 25, 2019, the Postal Service must fie an “enewer,

Failure to respond to this Ordar riny result ivan order to show cause why the Potition

enould not be-grartad,

ea
Diane M. Mago.
Adrainistrative Judge
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 oa 38 of [pear 38

ke

#707 Wilden Bourevann, Sue aoe
ARLINGTON VA B220¢.2078
POP BLZ A BOG PAM: FORT B98

 
  

| URTTED STATES —
POSTAL SERVICE «
JUDICIAL OFFICER

in the Mattar of the Debt Collection Act Petition

 

 

JENNIFER ‘T HULIANL } September 18, 2010
Petitioner, )
}
vy }
)
UNITED STATES POSTAL SERVICE, ) |
Respondent, } B.S, Dovket No. DOA 19-269
}
ASSIGNING ORDER

This proteading is assigned to Administrative Judge Diane M. Mego ag the
hearing official urider § 8 of the Dabt Collection Act of 1982, a8 arnended, and as

implemented by SOCCER, Part 064,

  

  

Caramel ie
Adting Judicial f Officer

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 39 of 67 PagelD 39

APPEAL TO THE FINAL AGENCY DECISION

UNITED STATES POSTAL SERVICE 7
EQUAL EMPLOYMENT OPPORTUNITY CASE
INTHE MATTER OF:

  

Jennifer T. Julian, Agency Case No. 4G-760-0086-18
Complainant "

Megan J. Brerinan, Formal Filed: November 30, 2018
Postmaster General,

c/o Southern Area

Respondent.

 

CLAIM #1: ON DATES TO BE SPECIFIED, YOU WERE DENIED OUT OF
SCHEDULE (OOS) PAY.

According to the statements given by Sid Winn and Lea Farney, the two
are in contradiction of each other. Lea Farney states that Sid Winn
concurred with her decision to cease the payments for the Out of
Schedule (OOS) pay that is due a clerk working outside the hours
associated with job assignments, yet Sid Winn attested that only Lea
Farney was responsible for the denial of my OOS compensation, in the
next question, Sid Winn states that he did consult with Lea Farney
about the OOS time. it is my understanding with these responses to the
questions they are both responsible for this claim.

The reason that both Sid Winn and Lea Farney stated was the reason as
to why being denied the OOS was Article 8.4.8, which relates to
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 40 of 67 PagelD 40

overtime (OT) pay not OOS pay. OOS pay is addressed in the ELM
Section 434.6. OOS pay is relevant to Full Time Regular (FTR) and NTFT
clerks.

Section 4. B. Overtime shall be paid to employees for wark performed only after eight {8} hours an duty
in any one service day or forty (40) hours in any one service week, Nothing in this Section 23 Article 8.5
shalt be construed by the parties or any reviewing authority to deny the payment of overtime to
amptoyees for time worked outside of their regularly scheduled work week at the request of the
Employer.

434.6 Qut-of-Schedule Premium 434.61 Policy 434.614 General Out-of-schedule premium is paid to
eligible full-time bargaining unit employees for time worked outside of and instead of their regularly
scheduled workday ar warkweek when employees work on a temporary schedule at the request of
management.

434.612 Timely Notice Payment of out-of-schedule premium is dependent on timely notice being given
by management of the temporary schedule change, as follows: a. If notice of a temporary change is
given to an employee by Wednesday of the preceding service week, even if this change is revised later,
the ernployee’s time can be limited to the hours of the revised schedule, and out-of-schedule premium
is paid for those hours worked outside of and Instead of his or her regular schedule.

434.613 Pay Administration 174 ELM 46 b. if notice of a temporary schedule change fs not given to the
employee by Wednesday of the preceding service week, the employee is entitled to work his or her
regular schedule. Therefore, any hours worked in addition to the employee's regular schedule are not
worked “instead of” his or her regular schedule. The additional hours worked are not considered as out-
of-schedule premium hours. Instead, they are paid as overtime hours worked in excess of 8 hours per
sarvice day or 40 hours per service week.

434.613 Application Gut-of-schedule premium hours carinot exceed the unworked portion of the
employee's regular schedule. if employees work their full regular schedule, then any additional hours
worked are not “instead of” their regular schedule and are not considered as out-of-schedule premium
hours. Any hours worked that result in paid hours in excess of 8 hours per service day or 40 hours per
service week are to he recorded as overtime (see 434.1),

434.614 Examples See Exhibit 434.614. Example: An employee fs notified by Wednesday of the
preceding service week to work a temporary schedule the following service week from 6:00 a.m. to 2:30
P.M., Instead of his or her regular schedule from 8:00 a.m. to 4.30 P.M. The employee is paid 2 hours
oui-of-schedule premium for the hours worked from 6:00 A.M. to 8:00 A.M. and 6 hours’ straight time
for the hours worked fram 8:00 A.M. to 2:36 P.M. If in this situation the ernployee continues to work
into or beyond the balance of his or her regular schedule (2:30 P.M. to 4:30 P.M.}, then he or she is to be
paid for hours worked in accordance with Exhibit 434.614, Example: An employee's regslar schedule is
Monday through Friday and he or she is given a temporary schedule of Sunday through Thursday. The
hours worked an Sunday are out-of-schedule premium hours provided they are worked instead af the
employee's regularly scheduled hours on Friday. if, however, the emplayee also works his or her regular

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 41 0f67 PagelD 41

schedule on Friday, then there can be no out-of-schedule premium hours; the hours worked on Sunday
would be paid as regular overtime hours worked in excess of 40 in the service week, Exhibit 434.614
Computing Out-of-Schedule Premium Hours Hours Worked Total Wark Hours Gut-of-Schedule Premiurn
Hours Straight Time Hours Overtime Hours 6:00 AM~2:30 PM 8 2 6 6 6:00 AM--3:30 PM 917 1 6:00 AM-
4:30 PM 100 8 2 &:00 AM-5:30 PM 11.08 3 Pay Administration 434.622 March 2019 175 434.62
Eligibility 434,621 Eligibility for Qut-of-Schedule Premium Exhibit 434.623 indicates those employees
who are eligible to receive out-of-schedule premium while working a qualifying temporary schedule
within a bargaining unit or while detailed to a nonbargaining position (see exceptions in 434,622).

Sid Winn averred that | was notified on my PS Form 50 the hours of my
job function after PostPlan. | have attached the 3 PS 50 that are in
regards to my accepting the voluntary downgrade in lieu of reduction in
force separation. The PS 50 does not indicate schedule hours the form
only has the position number 71670267,

Lea Farney indicated that she was appointed Postmaster after !
accepted the downgrade but according to the USPS website Postmaster
Finder, she was appointed Postmaster on 08/08/2015 more than a year
prior to my POStPlan downgrade. (attached)

In response to Jean Rusk initial interview with regarding this EEO at the
local level, Lea Farney on 9/11/2018, indicates that WEBCOINS and
TACS should match and need to be corrected, also Sid Winn’s response
to the same question on 8/31/2018, explains that instead of setting the
correct hours in the systems they were arbitrarily set yet almost a year
later and they still have not been corrected.

Lea Farney stated that when she was appointed Postmaster of
Henrietta that | entered my own time In TACS, this is correct since | was
still the Postmaster of Scotland a level 13 station, it wasn’t until
October 1, 2016, when | accepted the downgrade to the NTFT clerk
position that | ceased entering my time. After Lea Farney stated in the
email sent on August 7, 2018, she still approved and paid me the OOS
gay for 4 weeks, 2018-21-41, 2018-22-2, 2018-25-1, 2019-2-2. if i was
not due the OOS then why did she enter it into the TACS system?
. Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 42 o0f67 PagelD 42

i never entered OOS hours into the TACS system for myself.

On July 20, 2019, | was issued a PS 50 that changed my work hours to
37.5 but my bid assignment has not been changed. This is the number
of hours that the office is open according to the Facilities Data Base
{FDB).

However, since Lea Farney has been replaced in the Henrietta Post
Office with Office in Charge (OIC) Deena Grant (6/13/2019) and Louisa
Bell (6/27/2019), lam now receiving the OOS pay worked each week
for the hours outside my job assignment. (attachments pay stubs for
pay periods 14, 15, 16, 17, 18-2019) Sid Winn is also the immediate
supervisor for Loulsa Bell.

CLAIM 2: ON A DATE TO BE SPECIFIED, MANAGEMENT TOLD YOU THAT
YOU CANNOT SPEAK TO ANYONE.

Email sent from Lea Farney on October 13, 2017, in the body states that
“7 will be sending you a copy of those duties in the near future, if there
are any questions or concerns please feel free to discuss with myself or
Mr. Winn as i will be out of the office for the next few days.” We never
received the duties referenced in this email. Then in the emails sent on
July 31, 2018 from Christina Melton and the one from Lea Farney on
August 21, 2018, state not to talk to Sid Winn. It is difficult too
understand instructions | am to follow.

CLAIM 3: ON A DATE TO BE SPECIFIED, YOU WERE TAKEN OFF YOUR
DETAIL.

According to Sid Winn’s explanation the Henrietta Post Office was
incurring OT for the clerks, however, they continue to use OT weekly as

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 43 of 67 PagelD 43

the FTR fs utilized to work Saturday instead of using the PTF clerk. The
ETR has Sat/Sun off and when scheduled to work their Scheduled Day
Off (SDO) they are entitled to OT. Furthermore, in his explanation, he
indicates that a detail assignment is for 90 days, yet when | was
detailed to the Fort Worth District Business Connect Coordinator it was
from July 2015 thru May 2016, which exceeded the 90 days.

i have attached the eF LASH reports for various weeks for the period |
was on the detail at the Stephenville Post Office for both the Henrietta
and Scotland offices. The reports reflect why there was such an excess
of OT at the Henrietta office, Lea Farney failed to transfer the PTF
clerks’ hours to the appropriate finance code when entering into TACS
at the end of the week. Since the PTF is assigned to the Henrietta
office, every time she fills in at the Scotland office the hours should be
transferred to the appropriate finance number. This is another process
that is to be completed in TACS. When | was on the detail my hours
where transferred to the Stephenville office. Since Lea Farney did not
transfer the hours appropriately it reflects few to zero, in some weeks,
hours used at the Scotland Post Office. So, for Sid Winn to say that the
OT was exorbitant for the Henrietta office is false, as a manager he
should have also recognized this mistake.

CLAIM 4: ON DATES TO BE SPECIFIED, MANAGEMENT TALKED
NEGATIVELY ABOUT YOUR WORK PERFORMANCE.

ARTICLE 3 MANAGEMENT RIGHTS The Employer shall have the exclusive right, subject te the provisions
of this Agreement and consistent with applicable laws and regulations: A. To direct employees of the
Employer in the performance of official duties; 8. To hire, promote, transfer, assign, and retain
employees in positions within the Postal Service and to suspend, demote, discharge, or take other
disciplinary action against such employees; C. To maintain the efficiency of the operations entrusted to
it; D. To determine the methods, means, and personnel by which such operations are to be conducted;
E. To prescribe a uniform dress to be worn by designated employees; and 6 Article 3.6 F. Yo take
whatever actions may be necessary to carry out its mission in emergency situations, Le¢., an unforeseen
circurnstance or a combination of circumstances which cails for immediate action in a situation which is
not expected to be of a recurring nature, (The preceding Article, Article 3, shall apply to PSEs)
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 44 o0f67 PagelD 44

According to Lea Farney she was exercising her management rights to
direct employees in the performance of my official duties, however, |
had printed the placards that | use on a daily basis prior to lunch as | did
and still do every day. Lea Farney did not ask if | had printed the
olacards earlier in the day, As it states in Article 3.f.f an unforeseen
circumstance or a combination of circumstances which cails for
immediate action in a situation which is not expected to be of a
recurring nature. The late customer in question on this date generally
mailed 5-10 parcels each day. This particular day she had an
exceptionally large mailing with 45-55 parcels.

Unfortunately, after this customer was harassed by Lea Farney and
Carolyn Gibbs from a bar one night she has switched her business to
UPS and FedEx. The customer attempted to report the incident to Sid
Winn and he implied to her that she was not harassed and that Carolyn
Gibbs and Lea Farney had avery right to contact her regarding the
massive mailing on this day, even though this is a violation of the Postal
Service’s social media policy.

CLAIM 5: ON DATES TO BE SPECIFIED, YOU WERE INSTRUCTED TO
PERFORM WORK OUTSIDE OF YOUR JOB DESCRIPTION

According to the National Labor Relations Act of 1935, Section 8.4.0,
forcing or requiring any employer to assign particular work to
employees in a particular labor organization or in a particular trade,
craft, or class rather than to employees in another labor organization or
in another trade, craft, or class, unless such employer is failing to
conform to an order or certification of the Board determining the
bargaining representative for employees performing such work.

According to the APWU National Contract, cleaning is a custodial
function and not a function for a SSDA NTFT clerk. The Scotland Post
Office was converted under POStPian on October 1, 2016 to the RMPO
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 45o0f67 PagelD 45

under Henrietta Post Office. ft was not until February 23, 2019 that Lea
Farney finally contracted a cleaner through San Mateo Contract Cleaner
Unit. However, Lea Farney never instructed the contracted cleaner of
the duties required of her. The contract cleaner still to this day asks me
what to do when she does show up, which is not on a regular basis nor
with any consistency as to the amount of time she stays to clean the
facilities. [tis not the job of a NTFT Clerk to instruct the contract
cleaner on the duties that are required. This could be a circumstance
where Lea Farney should exercise her use of Article 3, Managements
Rights.

CLAIM 6: ON DATES TO BE SPECIFIED, MANAGEMENT QUESTIONED
YOUR INTEGRITY.

Several of the employees at the Henrietta Post Office reported to me
that PTF Carolyn Gibbs and Lea Farney are the employees that
discussed my alleged DUI/DWI charges. Once again management has
violated the Zero Tolerance Policy and there are not repercussions for
the blatant violation. Sid Winn having first hand knowledge of the
hearsay and took the low road and attempted to belittle me with
olayground gossin. Management is continuously allowed to violate the
Zero Tolerance Policy with no retribution to those making false claims
about my private life.

CLAIM 7: ON DATES TO BE SPECIFIED, MANAGEMENT ACCUSED YOU OF
WRONGDOING.

This tles Into CLAIM 4 and CLAIM 6. A large volume customer from the
Scotland Post Office attempted to contact the management team
within the USPS to report harassment. Sid Winn decided without
investigation that it is not harassment, since the Postmaster was ata
bar messaging the customer and posting selfie pictures kissing the PTF
clerk from the office, then deny the allegations in an EEO disposition,
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 46 of 67 PagelD 46

CLAIM 8: ON DATES TO BE SPECIFIED, MANAGEMENT DID NOT
ACCOMMODATE YOUR MEDICAL RESTRICTIONS IN REGARD TO WORK
HOURS.

At the end of the day only allowing me 15 minutes or less to close the
unit is unrealistic since at the RMPO, Scotland Office, | am required to
do many functions that are the APO Duties/Responsibilities under
POStPlan. | have attached a power point that explains these points.
According to the power point the APO is required to do the following
iterns (attached):
DAILY

Check MYPO before 9:00am and before 3pm (2xdaily}

Check outlook (emails)

Check carrier cases for “sleepers” and record on log sheet

Update timecards (clerk PS 1236, Rural PS 4240)

Assign and clear carriers of accountable and keys

Compile Unit PS 1412 and verify supporting documentations

Verify all employees are wearing badges

Verify all EXFC mail is processed and delivered

Verify building Is secure after all carriers have departed

(if Applicable) Verify station input

Prepare Register for dispatch

Assure all mail is dispatched (CFS/LOOPS)

Collections at designated times and run reports

if postal vehicles, verify they are locked and present

Secure key accountability/MO machines in safe

Secure safe, locked cabinets and building, and set alarm

WebBATS as needed

WEEKLY

Total and submit timecard

Fill employee stamp orders

eFLASH/Webis every Friday

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 47 of 67 PagelD 47

Hour transfers
Prepare next week’s work schedule
MONTHLY/Accounting Period
Box rent notices in boxes by the 10“ of the month
Close all unpaid boxes on the 10 of the month
Complete the Aviation Security Audit
EXCF Audit Monthly
AMS Audit report/Check NO Stat/vac./and fax
Vehicle inspection Audit
Empty copier of coins and record in AIC 123 at the end of
the month
Report copier reading on internet
Send in stamp order
Review PS Forms 3972 (Absence Analysis)
Audit Change fund
‘Check eBUY and certify utility bills
eTravel
QUARTERLY
Verify driver’s license
Audit retail stock (packaging/etc.)
Audit Clerk accountabilities (must be completed with in the
first two months of every quarter)
SEMI ANNUALLY
Verify Key Logs, building facility keys, PS Forms 3977's
ANNUALLY
Collect Annual Fees (permit imprint, second class, business
reply)
Examine and verify locks and keys for clerk drawers (F-1
433.27)
Verify Main Stock
Audit CPU’s (Contract Postal Units) if applicable
Housekeeping audit
Security audit
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 48 0f 67 PagelD 48

lf | were not required to do all of the functions that the APO is
responsibie to do, it would be more achievable to end my day in the 15
minutes allotted by Lea Farney and Sid Winn. | have created my own
daily checklist as there are numerous tasks that have been dumped
onto the RMPO. if the APO did their required tasks (as stated above} }
would be responsible for taking down the American flag, scanning the
required scans that correspond with dispatch and the end of the day
and sending and email to the APO indicating that they need to
complete their End of the Day tasks.

CLAIM 9: ON OCTOBER 13, 2018, YOUR BID ASSIGNMENT WAS
ABOLISHED, |

According to Lea Farney’s response she cites Article 37.3.a.4 of the
APWHU contract, within her abolishment letter that she sent by certified
mail the new hours she defines for my job assignment has the tota!
hours for the week going from the current 36.5 to 38.3, which is an
increase of 1.8 hours. In the Article that Lea Farney cites (6) When the
total hours in the work week of a non-traditional full-time assignment
are changed, the assignment shall be reposted. The APWU contract also
states that this must be done in a 28-day period, but It wasn’t until
November 27, 2018 that | received a RECIND letter. Had Lea Farney
followed thru with the abolishment of the job utilizing the hours she
stated on the abolishment letter, In a timely manner, it would have
corrected my job assignment to eliminate the Out of Schedule (OOS)
time that fam allowed at the current time. Hf the assignment did not
need correcting then why even start the process?

CLAIM 10: ON DATES TO BE SPECIFIED, YOU WERE HARASSED BY CO-
WORKERS.

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 49 o0f 67 PagelD 49

Sid Winn advised that he was not aware that | felt harassed because it
was never reported to him, yet in the October 17, 2077 ernall he was
included in the recipient list. Sid Winn never reached out to me after
this incident. | was asking for union representation at that time and the
union steward, D. Newsome, refused to assist me with the matters.
The April 23, 2018, incident was Sid Winn listening to gossip from the
PTE, Carolyn Gibbs, and Lea Farney that | had received a DUYDWIL. |
sent an email to clarify the reason he came to the office in an email and
he never once apologized for accusing me of wrong doing.

When Lea Farney and Carolyn Gibbs, PTF, sent messages via social
media Facebook Messenger, | sent it to Sid Winn and asked him to
investigate since the customer felt harassed herself. At the same time
stamp that the messages were sent to the customer, Lea Farney and
Carolyn Gibbs had posted a selfie of the two of themselves kissing at a
bar, Stick’s Place. In my opinion if you look at the photo it appears that
Lea Farney could be slightly under the influence. Did Sid Winn ask her In
front of customers at the retail counter if she had consumed alcohol?
But he felt it was acceptable to ask me just on hearsay.

When Lea Farney answered the questions to the disposition she
indicated that she did not see the October 7, 2017, email, yet she was a
recipient of the email in question.

Sid Winn attested that regarding the April 23, 2018 visit he discussed
with Lea Farney, yet she claims she had no knowledge of his visit.

in regards to the August 24, 2018 incident at the bar she denies, yet it
was posted on Facebook social media as Carolyn Copas Gibbs is
attending RIP at Stick’s Place with Lea Anna Farney, On Stick’s Place
Facebook page, they have identified themselves as a Live music venue ~
Dance and Night Club — Dive Bar.

| even requested from Donna Dunker, Manager of Human Resources, to
do an [MIP due to all the harassment. Myself and Sharon Drurmmond,
NTFT in Petrolia also under the APO Henrietta, were interviewed as
were both Lea Farney and Sid Winn. | am confused as to how they
neither one understood that | felt harassed. The Postal Service has a
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 50o0f67 PagelD 50

Zero Tolerance Policy, yet i was given zero help to get the harassment
To Chase,

CLAIM 11: ON JANUARY 4, 2019, POSTMASTERS FARNEY AND PEZZANO
DEMANDED THAT SHE SIGN PAPERS THEY PRESENTED TO HER
ALLOWING THE AGENCY TO RECOVER OUT OF SCHEDULE PAY THAT SHE
HAD PREVIOUSLY RECEIVED,

Lea Farney and John Pezzano were both aware of the ongoing EEO that
was in regards to the Out-of-Schedule pay, yet they antagonized me by
taking a different avenue to attempt to intimidate me and garnish my
wages, Once again, | pose the question, If lam not entitled to OOS pay
for time worked outside of my job assignment then why am | receiving
the OOS pay at the current time? Had Lea Farney followed thru ina
timely manner with the abolishment of my current position and posted
the job with the new hours for me to bid on then none of this would
have occurred. Lea Farney was continually trying to find ways to bully
me. i have always treated her with a professional courtesy and respect,
yet she does not reciprocate with the same, The bullying needs to stop
per the Zero Tolerance Policy. Management needs to get my job
assignment inline with the hours posted in the FDB and allow for the
mall to be processed ina safe and timely manner.

CLAIM 12: ON January 8, 2019, SHE BECAME AWARE THAT
MANAGEMENT HAD PROCESSED AN IMPROPER PAYROLL DEDUCTION
FOR HER JANUARY 11, 2019, PAYCHECK WHICH DEDUCTED $155.28
FROM HER PAY,

[had filed a grievance to go thru those channels to resolve this manner,
however, once again Lea Farney insisted that she use bullying tactics to
resolve issues. | made the call to the Eagan Accounting to get the

money issued back to me on the next paycheck. Mary Staub, Finance at

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 51of67 PagelD 51

Fort Worth District, said that no funds had been withheld from my
check, and D. Newsome, union rep, said it was an error and that all
PSE’c had the funds withheld, | am a NTFT clerk not a PSE. When |
reached out to the union steward, and my postmaster, who included
the district finance department, they were quick to jump to
assumptions that the funds were not withheld from my pay. | showed
them my paystubs and still they conspired against me to try to retain
the illegally withheld funds. At this time no letter of demand had been
issued to me, so when | became aware, | obviously wanted answers as
would any other employee. As | stated | had to research and contact
Eagan where | did receive the funds two weeks later.

CLAIM 13: ON February 22, 2019, WHEN SHE RECEIVED HER PAYCHECK,
SHE BECAME AWARE THAT SHE HAD BEEN IMPROPERLY CHARGED 32
HOURS OF LWOP FOR HOURS THAT SHE WORKED.

i have worked for the Postal Service in some capacity since 1986 and it
has not been until | filed the EEO that | received LWOP on any of my
paystubs. Since filing the EEO there have been more than 3 times that
Lea Farney incorrectly entered my time, or did not enter my time at all.
A weekly task for the Postmaster is to verify that the hours for the
employees at their unit(s) is entered properly. | am responsible for
sending the timecard to the postmaster via email and | send it every
Friday. Since | accepted the downgrade to NTFT clerk from postmaster,
| have faxed my card to the Lea Farney every Friday, except during my
detail, and it was only after | filed the EEO that my hours would
somehow not get entered in a timely manner to receive the funds on
the scheduled payday.

During my tenure with the United States Postal Service | have held
many titles and | have held my head high and been proud to be an
employee of the USPS. Starting in 1986 delivering mail out of the
Holliday Post Office on the Highway Contract Route (HCR) to being the
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 52o0f67 PagelD 52

Postmaster of the Scotland Post Office for 12 years and to taking the
Fort Worth District to number 1 in the Nation in Revenue Sales as the
Business Connect Coordinator from July 2015 to May 2016. During the
time | held each of these positions | always treated my fellow
coworkers as equals. It takes every position in the USPS to make it a
viable operation, from custodians to District Managers we are all equals
in this organization. We each deserve to be treated with respect and to
not be talked dewn upon dependent on the job description on our PS
Farm 50.

For my health and my life, [need for the harassment and bullying to
cease. My health cannot suffer any more of the tactics that Lea Farney
and Sid Winn use to undermine the policies and procedures that the
USPS has in place to provide a safe, healthy, and clean work
environment. Attached to my original EEO is documentation from my
physicians regarding the rapidly decline in my health due to all the
excessive unnecessary and unwarranted stress from management.

My medications have increased as my health deteriorated.

Since the POStPlan it is unrealistic to find comparable employees in the
same unit, since with the implementation of POStPlan, many units only
have one employee in the station with a Postmaster at a remote
tocation, However, clerks are all covered under the same contract
between the USPS and the APWU and a violation of the Zero Tolerance
Policy should not be allowed just because there is only one clerk in the
station. In the Final Agency Decision (FAD) it is made a point that the
harassment and discrimination charges met most of the criteria needed
to be classified as such charges, however, the main reason the FAD
dismissed the claim was due to the fact that | am the only employee at
the Scotland Post Office which is remotely managed by Lea Farney,
Postmaster at Henrietta TX. Prior te POStPlan offices were managed on
site not remotely, and since these changes have been made, | feel that
the standards for meeting the criteria must also be changed. For the
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 53 o0f67 PagelD 53

past 29 months | have endured harassment and discrimination ona
recurring basis and | am hoping that this appeal will bring the results
needed to end this behavior. | am looking forward to the day | can go to
work and not worry about upper management harassing and
discriminating against me attempting to force me to retire or resign,
since along with the accepted downgrade to a NTFT with the POStPlan,
this is to be my position until | decide to retire, resign, or relocate on
my terms.
Case a -cv-00718-@-BP ees ent1 Filed fungi eckindae Pan
4 KD pre Last 0 Ser, “ee
OMe Aes “They, Coup hot Vo fp Prvgthors nu

 
    

 

  

 

 

 

 

f £0 We
nit Grape “peclo2o
| CW ste plowed Nu) Hr

[7105 ¢ 218 Hef

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 55o0f67 PagelD 55

ee | cm ON 65 WA
April 24, 2020 ZL [Ww ~) "Y W5 Drecre7 ok
Mr. Robert J. Barnhart, Director of Compliance and Control Division Coe

Office of Federal Operations ,

EEOC po?
Po Box 77960
Washington, DC 20013-08960 x

Agency Case Number #4G-760-0086-18 & # 4G-760-0092-19

Good afternoon Mr. Barnhart,

| am writing to you and the Office of Federal Operations to
try and find out some important information.

iam wondering when a decision will be made on my 2
EO cases that have been before the Division for over the
180 days that are allowed and required for a decision to
be made at this level’?

lam enclosing a copy of the Out of Schedule Pay decision
that was made by an Administrative Judicial Judge out of
Arlington, VA on the case of the OOS pay. It was
disrnissed because the Post Office representatives
aamitted that the Post Office had no case against me for
the OOS pay, therefore, it was dropped, and the Post
Office is to pay me the OOS pay that | am due to present
day, because my schedule was never updated and
compieted in TACS and WEBCOINS, even to this date.
Also, ALL. letters of demands have been dismissed.
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 56 of67 PagelD 56

All the harassment, retaliation, discrimination, and blatant
targeting of myself and my position within the postal
service, was because of the MPOO2, Mr. Sid Winn, of the
Fort Worth District, and his personal vendetta to force me
out of my position so the Scotland Post Office could be
downgraded further to a level 4 office. | am a very
dedicated worker and have devoted my life and career to
the post office. | had massive documentation to defend my
position of this harassment and also, being a federal
whistle blower has taken its toll on my well-being, health,
and emotions, to say the least. Especially when I received
a certified letter from the Post Office saying that i no
longer had a job/position here and needed to start bidding
on other assignments.

Since all of these instances have taken place, both of the
Postmaster/OIC have been replaced. One was even
demoted for what she did to me.

| just need to know, sir, how much longer will this be going
on? | would like some sort of timeline, if possible, when
the decision, whatever it will be, will be coming out of your
office? Any information that you can provide to me would
be greatly appreciated. It’s just that | need closure on
these cases so | can try to move forward and work on my
declining and continued health issues because of this
situation.

| appreciate all you do and have done for me and these
cases. |
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 57of67 PagelD 57

Thank you again for your heip!

Jennifer T Julian
PO Box 124
scotland, Texas
76379

940-733-2541
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 58o0f67 PagelD 58

July 29", 2020 4h [8

Whistle Blower/Represenitative:

 

| am enclosing the emails that | have sen to try
and get our back pay for the Out of Schedule
money that we are owed by the Postal Service.

| had to pursue payroll/accounting services/ and
Eagan to try to find out what we needed to do to
get the back pay since a judicial judge and
labor relation specialists from the postal service
said they had nothing against us to warrant a
case and the post office had to dismiss
collecting money from us and issuing us weekly
letter of demands.

After | went thru the channels, | emailed Fort
Worth Finance and sent them the same
information that | am sending you. We got
ZERO cooperation from our Fort Worth District
in Texas, so | went above them to ask
questions on how to get the back pay money. it
has already been 6 months since BOTH judges
dismissed our cases and NOTHING had been
Case 4:21-cv-00718-0-BP Document 1 Filed 06/03/21 Page 59o0f67 PagelD 59

done to date. PLEASE, if you can do anything
to help us, | would be eternally grateful for any
and all help for Sharon Drummond and myself,
since this harassment, retaliation, intimidation,

and discrimination has been ongoing since
10/01/2016.

That is a VERY long time when dealing with it
daily. Any and all consideration would be
greatly appreciated!

Thank you,
Jennifer T Julian
Scotland, Texas
(16379

940-733-2541 (cell)
940-541-2202 (work)

 
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 60o0f67 PagelD 60

‘September 28%, 2020 UY -

Please consider my record of evidence presented in
this appeal with 55 pages of documentation attached
to prove that | was actually harassed, discriminated
against, belittled, and subjected to continual
retaliation by management officials that represented
the United States Postal Service by repeatedly
charging me with LWOP, and then having to make
adjustments to my pay check.

It has affected my daily work life, health, and my
family because of the continued and unnecessary
hostile work environment that | was subjected fo on
a daily and ongoing basis by management officiais
in the Postal Service.

The reason | filed the EEO on the LWOP | received
on my paycheck on the June 24", 2019 pay period ,
and the Letters of Demand, was because 3
managers in the Post Office had access to TACS at
that office and the ONLY employees that received
the LWOP, was myself and Sharon Drummond from
Petrolia, TX, also actively involved in her own EEO
suit.

My question still remains as to why EVERY
employee’s time was entered into TACS, including
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 61of67 PagelD 61

the other RMPO office, which is Bluegrove, TX (no
EEO involvement), and every employee at the APO,
including the clerks, rural carriers, city carriers, subs,
and the Postmasters. Why were just “two”
employees times not entered correctly into TACS? Is
it because that they just happen to have active
EEO’S within the Postal Service? Sure makes me
wonder. Also, management enters time into TACS
usually on Friday and has until Monday to enter
corrections, but somehow, this was not done more
than once. Also, Postmaster Farney tells us in an
email attached, that a time certification sheet will be
sent to us every time our time is entered into TACS
for our records and verification purposes, which
NEVER happened. If management wouid follow their
own policies and procedures, we would NOT have
been LWOP’D.

| have been with the Postal Service in some way,
shape, or form for over 30 plus years, and can never
remembered being LWOP’D until the EEO’S were
filed and the harassment started.

| have been LWOP’D by Postmaster Farney on
numerous pay periods over a 3 year period. Please
see the records attached and you can see for
yourself that it has been on numerous occasions.

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 62 of 67 PagelD 62

if it would have happened once or twice, maybe, but
after that, itis not considered a mistake but a
“choice” made intentionally by postal management
to discriminate and harass an employee ina
“orotected class” since Post Plan 2016 and we took
a Reduction in Force to stay in our offices as clerks.

Again, the APO employees were not LWOP’D during
that particular pay period when Postmaster Farney
was “gone” except for myself and Sharon
Drummond, that just happen to have active EEO'S
against the Postal Service. So, who entered the time
into TACS for the “other” ten or so employees??

Put yourself in our shoes. Would you like it if your
pay was messed up on numerous occasions and
told that it was just a “mistake” after happening time
and time again, when it had never happened before
in our postal careers? As a past manager for ihe
Postal Service for years, we are taught and “trained”
to enter employee’s times “correctly” every time
because it is important that the employee gets paid
properly with no mistakes and no unnecessary
costly and time consuming adjustments would have
to be made.

It was a choice made repeatedly by management
over a 3 year period to ignore postal policy and

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 63 0f 67 PagelD 63

procedures, state and federal laws, EEO Policy
Statement, Zero Tolerance Policy and workplace
harassment to cause adverse effects on myself and
Sharon Drummond, which has led to numerous
serious health issues for myself as well as Sharon
because we are enduring retaliation for filing our
formal EEO cases.

| have attached numerous statements from doctors
showing and detailing how the daily stress at work
has affected my health over the years of the daily
harassment. Also, my husband wrote a letter
explaining how it effects our home life as weil as our
four sons and their wives, and our precious
grandchildren.

This is why | have asked for compensation because
of all the added new medical expenses because of
the constant harassment with my job and pay.

Also, | have the decision that was dismissed by the
Postal Service as well as the Office of Federal
Operations, about the OOS pay the post office
garnished from our paychecks. | pulled the
grievance we had with the union because we had
absolutely NO help nor cooperation from our union
representative in our area. We had to file Step 1 and
Step 2 with help from Stephanie Williams, our EEO

 

 
Case 4:21-cv-00718-O-BP Document1 Filed 06/03/21 Page 64of67 PagelD 64

representative. The union lady from our area and
Postmaster Farney were friends outside the Fost
Office. They would speak to each other about the
case amongst themselves before even consulting
me or Mrs. Drummond. So, basically, we had to go
thru the grievance process by ourselves with
minimal assistance, even though, we were both
union paying members.

We went before 2 different judicial judges and 2
different Head of Labor Relations Personnel within
the Postal Service, and it was decided the Post
Office had “NO” case against us for the OOS pay
and the organization was ordered to pay us back the
monies they had garnished from our paychecks, and
all the Letters of Demands were dismissed.

The LWOP pay periods, not just this one in the EEO,
but all of them were not done out of ignorance on
management's part, but were done by “choice” and
the “decision” to not follow their own rules and
regulations about time certifications and to continue
the harassment and retaliation of an exemplary
amployee named Jennifer T Julian, that has a name
and a face, and continue to put pressure on me daily
to force me out of the Post Office.
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 65 of 67 PagelD 65

To summarize this appeal, | have proven and
provided the exact documentation that | was cleariy —
being violated by the Postal Service managers, in
the forms of hostile work environment, retaliation,
and harassment by the evidence of the documents
that | have attached with this appeal. My only reason
for filing this EEO appeal is because of the USPS
failure to follow their own rules and regulations set
forth by the organization and regularly and
repeatedly posted by management. | have an
impeccable career with the USPS and it is heart
breaking to me that | have been subjected to such
malicious treatment by upper management for years,
and they hold absolutely “no” accountability for their
actions for this harassing and discriminating
treatment of myself. They definitely take care of
each other as managers, and the employee suffers if
they stand up for what is right and hold them
accountable for the treatment they have dished out.

| would never want other employees to have to
endure or experience what | have suffered through
over these last few years.

Any and all consideration for this appeal and the
facts and documents | have enclosed with this case
and claim, would be much appreciated!

 
Case 4:21-cv-00718-O-BP Document 1 Filed 06/03/21 Page 66 of 67 PagelD 66

Thank you very much for your time and attention to
this matter!

Sincerely,

Jennifer T Julian

 
i i

J8 44 (Rov. 10/20) - TXNB (10/20) CIVIL COVER SHEET
The JS 44 civil cover ASR i Gd nea: 1 obitaiied RRin nbrie ae dr TON a2 daiad? AMRuihyl Alnor apes AOR af law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORA)

I (a) PLAINTIFFS DEFENDANTS

b) County of Residence of First Listed Plaintiff j County of Residence of First Listed Defendant Pay | 1S r
ty

(EXCEPT IN U.S, PLAINTIFF CASES) {IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED, .

 

 

 

 

 

 

 

 

   
 

 

 
 

    

 

 

 

 

 

 

   

 

   

 

 

 

    

 

 

 

   

 

 

 
 

 

 

 

 

 

 

 

 

{c) Attomeys (Finn Name, Address, and Telephone Number) Attomeys (f/Known)
pe (ser)
UW. BASIS OF JURISDICTION (Place an “X” in Que Box Onby) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Placé-ani “X” ii One Box for Plaintiff
(Por Diversity Cases Only) K mY and One Box for ‘Deferidant)
ae U.S. Goverment ("Js Federal Question PTF DEF SPTF: DEF
Plaintiff (2.8. Government Not a Party) Citizen of This State be 1 f41 Incorporated or Principal Place 7 Bd 4 pda
of Busingss In This Staté ees
[_]2 U.S. Government (714 Diversity Citizen of Another State Cj2 [2 Incorporated and Princip f Place Lis [Cs
Defendant (indicate Citizenship of Parties in Item ITD) of Business In Another State
Citizen or Subject of a £13 {([] 3. Foreign Nation Tr] 6 [le
Foreign Country
IV. NATURE OF SUIT (Place an "X" in Que Box ao i} Click here for: N
tee CONTRACT: = j 2): FOREEITORE/PENALTY. cE BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY FP |e25 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [3365 Personal Injury ~ of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [j690 Other 28 USC 157 a 372%a))
140 Negotiable Instrament Liabitity ry 367 Health Care/ _ 400 State Reapportionment
[_] 150 Recovery of Overpayment [] 320 Assault, Libel & Pharmaceutical | PROPERTY: RIGHTS] ] 410 Antitrust
& Enforcement of Judgment Slander Personal Injury |_| 820 Copyrights |_| 430 Banks and Banking
15] Medicare Act | 330 Federal Employers’ Product Liability |__| 830 Patent |_| 450 Commerce
[52 Recovery of Defaulted Liability C] 368 Asbestos Personal |_| 835 Patent- Abbreviated {| 460 Deportation
Student Leans | 340 Martine Injury Product L New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
Cc E53 Recovery of Overpayment Liability PERSONAL PROPERTY ne LABOR ROE 880 Dofend Trade Secrets ry] 480 Consumer Credit
of Vetern’s Benefits 350 Motor Vehicle 370 Other Fraud ria Fair Labor Standards Act of 2016 (ES USC 1681 er 1692)
CJ 160 Stockholders’ Suits A 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal _]720 Labor/Management rT SOCIAL SECURITY. Protection Act
H| 195 Contract Product Liability Ty 360 Other Personal Property Damage Relations lt 861 HIA (13950) + 490 Cable/Sat TV
196 Franchise Injury Ol 385 Property Damage 740 Railway Labor Act 862 Black Ling (923) 850 Securities/Commodities/
rl 362 Personal Injury - Product Liability si Family and Medical 7] 863 DIWC/DIWW (405(2)) | Exchange
Medical Malpractice Leave Act |_| 864 SSID Title XVI |_| 890 Other Statutory Actions
208 READ PROPER EY S002 ACIVIE RIGHTS oe PR ER PETITIONS ::[ 1790 Other Labor Litigation [| 865 RST (405(g)} | | 891 Agricuttural Acts
|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | _|791 Employee Retirement | | 393 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Sceurity Act : DERAL TAX SUITS 2: 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 50 Motions to Vacate 870 Taxes (LS. Plaintiff Act
249 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
2445 Tort Product Liability Accommodations 530 General | 871 IRS—-Third Party a 899 Administrative Procedure
290 Al Other Real Property | 445 Amer. w/Disabilities-[L 1535 Death Penatty IMMIGRATE j 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
[| 446 Amer. w/Disabilities -[[_] 540 Mandamus & Other 465 Other Immigration |] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
[] 448 Education 555 Prison Condition
360 Civil Detainee -
Conditions of
Confinement
vz ORIGIN (Place an “X”? in One Bax Oni}
} Original []2 Removed from [[] 3 Remanded from L)4 Reinstated or [7] 3 Transferred trom [] © Multidistriet 1% Multidistriet
Proceeding State Court Appellate Court Reopened. Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the tS. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
CAN Nore te HEL Oyoc bien
Brief description of cause: . ¥ cA ‘ PO CET OMS
GcchSS ter DISCO Redten Pro Oe alsa kien | Ce Cae RAe cae
VH. REQUESTEDIN = [| CHECK IF THIS IS A CLASS ACTION DEMAND $ - CHECK YES only if Soeundod in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. 7 520 900.0 JURYDEMAND: [Llyes [JJNo
Xt

VIL RELATED CASE(S)

if ANY (Bee insirictionss en Vigne Ky (<x pocket NuMBER {) CA | | ~ Qb4
DATE SIGNATURE.OF ATTORNEY
(ho \asay (s SI i) Cpa “LL wali

FOR OFFICEUSE ONLY

VIL CAUSE OF ACTION

 

 

RECEIPT # AMOUNT APPL YENG [FP JUDGE MAG. JUDGE

 

 

 
